Exhibit 10.4

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   2

Section 1.1.

 

Definitions

   2

Section 1.2.

 

Accounting Terms and Determinations

   16

ARTICLE II. CONTINUATION OF PARTNERSHIP; BUSINESS OF PARTNERSHIP

   16

Section 2.1.

 

Continuation

   16

Section 2.2.

 

Name

   16

Section 2.3.

 

Character of the Business

   17

Section 2.4.

 

Location of Principal Place of Business

   17

Section 2.5.

 

Registered Agent and Registered Office

   17

ARTICLE III. TERM

   17

Section 3.1.

 

Commencement

   17

Section 3.2.

 

Term

   17

ARTICLE IV. CAPITAL CONTRIBUTIONS

   17

Section 4.1.

 

Capital Contributions; Partnership Interests and Percentage Interests of the
Partners

   17

Section 4.2.

 

Issuance of Additional Partnership Interests and Shares

   18

Section 4.3.

 

Adjustment of Partnership Interests

   20

Section 4.4.

 

No Interest on or Return of Capital Contribution

   20

Section 4.5.

 

Adjustment for Restructuring

   20

ARTICLE V. ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS

   20

Section 5.1.

 

Allocations of Net Income and Net Loss

   20

Section 5.2.

 

Special Allocations

   22

Section 5.3.

 

Tax Allocations

   24

Section 5.4.

 

Books of Account

   25

 

(i)



--------------------------------------------------------------------------------

Section 5.5.

 

Tax Matters Partner

   25

Section 5.6.

 

Tax Elections and Returns

   26

Section 5.7.

 

Tax Certifications

   26

ARTICLE VI. DISTRIBUTIONS

   27

Section 6.1.

 

General

   27

Section 6.2.

 

Distributions for Taxes

   27

Section 6.3.

 

Transfers of Specified Property; Indemnification

   29

Section 6.4.

 

Other Distributions

   34

Section 6.5.

 

Non-Recourse

   34

ARTICLE VII. RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

   34

Section 7.1.

 

Powers and Duties of General Partner

   34

Section 7.2.

 

Major Decisions

   37

Section 7.3.

 

Reimbursement of the General Partner

   37

Section 7.4.

 

Outside Activities of the General Partner

   37

Section 7.5.

 

Contracts with Affiliates

   38

Section 7.6.

 

Title to Partnership Assets

   38

Section 7.7.

 

Reliance by Third Parties

   38

Section 7.8.

 

Liability of the General Partner

   39

Section 7.9.

 

Officers of the Partnership

   39

Section 7.10.

 

Covenants of TER Regarding the Issuance of New Securities

   39

Section 7.11.

 

Other Matters Concerning the General Partner

   40

Section 7.12.

 

Certain Covenants of the Partnership

   40

ARTICLE VIII. DISSOLUTION, LIQUIDATION AND WINDING-UP

   42

Section 8.1.

 

Accounting

   42

Section 8.2.

 

Distribution on Dissolution

   42

 

(ii)



--------------------------------------------------------------------------------

Section 8.3.

 

Timing Requirements

   42

Section 8.4.

 

Termination

   43

Section 8.5.

 

Dissolution

   43

Section 8.6.

 

Continuation of the Partnership

   43

ARTICLE IX. TRANSFER AND REDEMPTION OF PARTNERSHIP INTERESTS; CERTAIN CONSENT
RIGHTS

   44

Section 9.1.

 

General Partner Transfer

   44

Section 9.2.

 

Transfers by Limited Partners

   45

Section 9.3.

 

Certain Additional Restrictions on Transfer

   47

Section 9.4.

 

Effective Dates of Transfers

   47

Section 9.5.

 

Transfer

   48

Section 9.6.

 

Redemption of Partnership Interest

   48

Section 9.7.

 

Certain Consent Rights

   49

ARTICLE X. RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

   49

Section 10.1.

 

No Participation in Management

   49

Section 10.2.

 

Bankruptcy of a Limited Partner

   49

Section 10.3.

 

No Withdrawal

   49

Section 10.4.

 

Conflicts

   49

Section 10.5.

 

Provision of Information

   50

Section 10.6.

 

Limited Partner Representative

   51

Section 10.7.

 

Power of Attorney

   52

ARTICLE XI. INDEMNIFICATION; EXCULPATION

   52

Section 11.1.

 

Indemnification

   52

Section 11.2.

 

Indemnification Procedures

   54

Section 11.3.

 

Exculpation

   54

Section 11.4.

 

No Liability of Directors and Others

   55

 

(iii)



--------------------------------------------------------------------------------

ARTICLE XII. RIGHTS UNDER THE EXCHANGE RIGHTS AGREEMENT

   55

Section 12.1.

 

Transfer Pursuant to Exchange Rights Agreement

   55

Section 12.2.

 

Subject to the Exchange Rights Agreement

   55

ARTICLE XIII. AMENDMENT OF PARTNERSHIP AGREEMENT, MEETINGS

   55

Section 13.1.

 

Amendments

   55

Section 13.2.

 

Meetings of the Partners; Notices to Partners

   57

ARTICLE XIV. CERTIFICATE OF INTEREST

   57

Section 14.1.

 

Form of Certificate of Interest

   57

Section 14.2.

 

Transfers of Certificates of Interest

   58

Section 14.3.

 

Lost, Stolen, Destroyed or Mutilated Certificates of Interest

   58

Section 14.4.

 

Inspection of Certificate Transfer Ledger

   58

ARTICLE XV. REGULATORY REQUIREMENTS

   59

Section 15.1.

 

Applicable Regulatory Authority and CCC Regulation

   59

Section 15.2.

 

Additional Applicable Regulatory Authority Regulation

   59

Section 15.3.

 

Disqualified Holders

   60

ARTICLE XVI. GENERAL PROVISIONS

   60

Section 16.1.

 

Notices

   60

Section 16.2.

 

Controlling Law

   61

Section 16.3.

 

No Third Party Beneficiaries

   61

Section 16.4.

 

Execution in Counterparts

   61

Section 16.5.

 

Provisions Separable

   61

Section 16.6.

 

Entire Agreement

   61

Section 16.7.

 

Paragraph Headings

   61

Section 16.8.

 

Gender, Etc.

   61

Section 16.9.

 

Number of Days

   62

 

(iv)



--------------------------------------------------------------------------------

Section 16.10.

 

Partners Not Agents

   62

Section 16.11.

 

Assurances

   62

Section 16.12.

 

Successors and Assigns

   62

Section 16.13.

 

Waiver

   62

 

(v)



--------------------------------------------------------------------------------

 

SCHEDULES

 

SCHEDULE I

   –    Capital Contributions, Capital Account Balances, Units and Percentage
Interests at Effective Date

SCHEDULE II

   –    Capital Contributions Prior to April 17, 1996

SCHEDULE III

   –    Capital Contributions in connection with the Taj Mahal Merger
Transaction

SCHEDULE IV

   –    Capital Contributions in connection with the Marina Acquisition

SCHEDULE V

   –    Capital Contributions in connection with the Restructuring

SCHEDULE VI

   –    New Notes

 

EXHIBITS

 

EXHIBIT A

   –    Form of Third Amended and Restated Exchange and Registration Rights
Agreement

 

(vi)



--------------------------------------------------------------------------------

 

THE LIMITED PARTNERSHIP INTERESTS REFERRED TO IN THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. REFERENCE IS MADE TO ARTICLE IX OF THIS AGREEMENT FOR PROVISIONS RELATING
TO VARIOUS RESTRICTIONS ON THE SALE OR OTHER TRANSFER OF THESE INTERESTS.

 

FOURTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

 

THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of Trump
Entertainment Resorts Holdings, L.P. (formerly Trump Hotels & Casino Resorts
Holdings, L.P.) is made and entered into this 20th day of May, 2005, by and
among Trump Entertainment Resorts, Inc. (formerly Trump Hotels & Casino Resorts,
Inc.), a Delaware corporation (“TER”), Donald J. Trump (“Trump” or the “Initial
Limited Partner”), Trump Casinos, Inc., a New Jersey corporation (“TCI”), TCI 2
Holdings, LLC, a Delaware limited liability company (“TCI 2 Holdings”), and the
Persons who may become party hereto from time to time pursuant to the terms of
this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, TER and Trump formed the Partnership on March 28, 1995 by the filing of
a Certificate of Limited Partnership with the Secretary of State of the State of
Delaware;

 

WHEREAS, TER and Trump entered into an Amended and Restated Agreement of Limited
Partnership on June 12, 1995;

 

WHEREAS, in connection with the acquisition by the Partnership of Trump Taj
Mahal Associates (“Taj Associates”) and the other transactions related thereto
(the “Taj Mahal Merger Transaction”), TER, Trump, THCR/LP Corporation, a New
Jersey corporation (“THCR/LP”), and TCI entered into a Second Amended and
Restated Agreement of Limited Partnership, dated as of April 17, 1996, which
provided for the capital contributions as set forth on Schedule III hereto and
the admission of THCR/LP and TCI as Limited Partners of the Partnership;

 

WHEREAS, in connection with the acquisition (the “Marina Acquisition”) by the
Partnership of the equity interests of Trump’s Castle Associates, L.P.,
predecessor-in-interest to Trump Marina Associates LP, a New Jersey limited
partnership (“Marina Associates”), TER, Trump, THCR/LP, TCI and Trump Casinos
II, Inc., a Delaware Corporation (“TCI-II”), entered into a Third Amended and
Restated Agreement of Limited Partnership, dated as of October 7, 1996, which
provided for the capital contributions as set forth on Schedule IV hereto and
the admission of TCI-II as a Limited Partner of the Partnership;

 

WHEREAS, in connection with the restructuring (the “Restructuring”) of TER and
certain of its subsidiaries pursuant to the second amended joint plan of
reorganization of the

 



--------------------------------------------------------------------------------

Company and its subsidiaries dated March 30, 2005 (as amended pursuant to the
terms thereof, the “Plan”) under chapter 11 of the United States Bankruptcy Code
(the “Bankruptcy Code”), (a) THCR/LP has been merged into TER, which has been
admitted as a substituted Limited Partner, (b) TCI-II has been merged into TCI 2
Holdings, which has been admitted as a substituted Limited Partner, and (c) the
parties desire to enter into this Fourth Amended and Restated Agreement of
Limited Partnership and to provide for the capital contributions set forth in
Schedule V hereto; and

 

WHEREAS, the parties hereto desire to continue the Partnership as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act in
accordance with the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1. Definitions. Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings as set forth below:

 

“Accountants” shall mean the national firm or firms of independent certified
public accountants selected by the General Partner on behalf of the Partnership
to audit the books and records of the Partnership and to prepare statements and
reports in connection therewith, which initially shall be Ernst & Young LLP.

 

“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, as the
same may hereafter be amended from time to time.

 

“Action” shall mean any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that give rise to a claim for
indemnification pursuant to Article XI hereof.

 

“Additional Partnership Interests” shall have the meaning set forth in Section
4.2(a).

 

“Adjusted Capital Account” shall mean, with respect to any Partner, the balance,
if any, in such Partner’s Capital Account as of the end of any relevant fiscal
year and after giving effect to the following adjustments:

 

(a) credit to such Capital Account any amounts which such Partner is obligated
or treated as obligated to restore with respect to any deficit balance in such
Capital Account pursuant to Section 1.704-1(b)(2)(ii)(c) of the Regulations, or
is deemed to be obligated to restore with respect to any deficit balance
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and

 



--------------------------------------------------------------------------------

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The definition of Adjusted Capital Account is intended to comply with the
requirements of the alternate test for economic effect contained in Section
1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Partner, a
negative balance in such Partner’s Adjusted Capital Account.

 

“Adjustment Date” shall have the meaning set forth in Section 4.3 hereof.

 

“Affected Gain” shall have the meaning ascribed in Section 5.3(b) hereof.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such specified Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agreement” shall mean this Fourth Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.

 

“Applicable Regulatory Authority” shall mean any governmental or
quasi-governmental authority with applicable jurisdiction over the business,
affairs, securities or properties of the Partnership or any of its Subsidiaries,
including, without limitation, the CCC, the IGC, the NIGC and the NGC.

 

“Applicable Tax Returns” shall have the meaning set forth in Section 6.3(f)
hereof.

 

“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows)
prepared in accordance with GAAP and accompanied by an independent auditor’s
report containing an opinion thereon.

 

“Bankruptcy” shall mean, with respect to any Person, (i) the commencement by
such Person of any petition, case or proceeding seeking relief under any
provision or chapter of the Bankruptcy Code or any other federal or state law
relating to insolvency, bankruptcy or reorganization, (ii) an adjudication that
such Person is insolvent or bankrupt, (iii) the entry of an order for relief
under the Bankruptcy Code with respect to such Person, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Person, unless such petition and the case or proceeding initiated thereby are
dismissed within ninety (90) days from the date of such filing or (v) the filing
of an answer by such Person admitting the allegations of any such petition.

 



--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning set forth in the recitals hereof.

 

“Beneficial Owner” shall mean any Person who, singly or together with any of
such Person’s Affiliates, directly or indirectly, has “beneficial ownership” of
Partnership Interests (as determined pursuant to Rule 13d-3 of the Securities
Exchange Act of 1934, as amended).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

 

“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and the Regulations promulgated
thereunder. In the event that a Partnership Interest is transferred in
accordance with the terms of this Agreement, the Capital Account, at the time of
the transfer, of the transferor attributable to the transferred interest shall
carry over to the transferee. Although each Partner shall have only one Capital
Account, if a Partner holds both Class A Units and Class B Units, the
Partnership shall establish and maintain separate sub-accounts for such Partner
as if the holder of the Class A Units and the holder of the Class B Units were
two separate Partners, and the Capital Account of such Partner shall be the sum
of his Class A sub-Capital Account and his Class B sub-Capital Account. The
balance of each Partner’s Class B sub-Capital Account as of the Effective Date
shall be zero.

 

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any Contributed Property (net of
liabilities to which such property is subject) set forth on Schedule I, as such
exhibit will be amended by the General Partner from time to time to reflect the
amount of money and the Gross Asset Value of any Contributed Property received
by the Partnership pursuant to any additional Capital Contribution actually
contributed or deemed contributed pursuant to Sections 4.2 or 7.10.

 

“Casino Control Act” shall mean the New Jersey Casino Control Act, N.J.S.A.
5:12-1 et seq.

 

“CCC” shall mean the New Jersey Casino Control Commission and any successor
agency.

 

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State on
March 28, 1995, as it may be amended from time to time in accordance with the
terms of this Agreement and the Act.

 

“Certificate of Interest” shall have the meaning set forth in Section 14.1
hereof.

 

“Certificate Transfer Ledger” shall have the meaning set forth in Section 14.1
hereof.

 

“Class A Percentage Interest” shall mean, with respect to each Partner, the
fraction, expressed as a percentage, the numerator of which is the number of
Class A Units held by such Partner and the denominator of which is the aggregate
outstanding Class A units held by all Partners.

 



--------------------------------------------------------------------------------

“Class A Unit” shall mean a Partnership Interest in the Partnership with the
rights set forth in this Agreement. As of the Effective Date, the number of
Class A Units held by each Partner is as set forth in Schedule I hereto.

 

“Class A sub-Capital Account” shall mean the account established and maintained
by the Partnership and so designated pursuant to the definition of “Capital
Account.”

 

“Class A Warrants” shall mean the Class A Warrants issued pursuant to the Plan.

 

“Class B Overall Percentage Interest” shall mean, with respect to each Partner,
the fraction, expressed as a percentage, the numerator of which is the number of
Class B Units held by such Partner and the denominator of which is the aggregate
outstanding Units held by all Partners.

 

“Class B Percentage Interest” shall mean, with respect to each Partner, the
fraction, expressed as a percentage, the numerator of which is the number of
Class B Units held by such Partner and the denominator of which is the aggregate
outstanding Class B Units held by all Partners.

 

“Class B Stock” shall mean Class B Common Stock, par value $0.001 per share, of
TER, and any class of securities into which the Class B Stock has been
converted, other than Common Stock.

 

“Class B sub-Capital Account” shall mean the account established and maintained
by the Partnership and so designated pursuant to the definition of “Capital
Account.”

 

“Class B Unit” shall mean a Partnership Interest in the Partnership with the
rights set forth in this Agreement. As of the Effective Date, the number of
Class B Units held by each Partner is as set forth in Schedule I hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of TER,
other than the Class B Stock.

 

“Consent of the Limited Partners” shall mean the written consent of a
Majority-In-Interest of the Limited Partners given in accordance with Section
13.2 hereof, which consent shall be obtained prior to the taking of any action
for which it is required by this Agreement and may be given or withheld by a
Majority-In-Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.

 

“Contributed Property” shall mean any property or asset, in such form as may be
permitted by the Act, but excluding cash, contributed or deemed contributed to
the Partnership with respect to the Partnership Interest held by each Partner.

 



--------------------------------------------------------------------------------

“CPR” shall have the meaning set forth in Section 6.3 hereof.

 

“Current Market Price” shall mean, with respect to any security on any Valuation
Date specified herein, the arithmetic mean over a period of twenty consecutive
trading days ending the second trading day prior to such date (a) if the
security is listed or admitted to trading on any national securities exchange or
Nasdaq, of the closing sale price of the security (or, if such price is
unavailable on such date, the average of the highest closing bid and lowest
closing asked prices thereof on such date), in each case as officially reported
on all national securities exchanges on which the security is then listed or
admitted to trading or Nasdaq, as the case may be, or (b) if the security is not
then listed or admitted to trading on any national securities exchange or
Nasdaq, of such closing sale price (or such bid and asked prices if sale prices
are unavailable) as published by any authoritative source thereof selected by
the General Partner. If the security is not then listed or admitted to trading
or if no prices therefor are then quoted or published by such other
authoritative sources, “Current Market Price” shall mean the value of the
security as of a date which is 15 days preceding the date as of which the
determination is to be made, as determined in good faith by an investment
banking firm of national reputation (which firm may have provided other services
to the General Partner or the Partnership) selected by the Board of Directors of
the General Partner, and, in connection with a Capital Contribution by the
Initial Limited Partner or his Permitted Holders, which selection shall be
approved by a majority of the Special Committee. Notwithstanding the foregoing,
if a determination of Current Market Price is being made in connection with an
arms-length underwritten public offering, such value shall be the public
offering price of the Common Stock in such offering.

 

“Deemed Partnership Interest Value” as of any date, shall mean with respect to a
Partner, the Deemed Value of the Partnership (as of the day preceding such date)
multiplied by such Partner’s Percentage Interest (expressed as a decimal carried
to four places, e.g., .1234 or 12.34%).

 

“Deemed Value of the Partnership” shall mean, as of the Valuation Date, (a) the
sum of (i) the product of (A) the Current Market Price per share of Common
Stock, (B) the number of shares of outstanding Common Stock, and (C) a fraction,
the numerator of which is one, and the denominator of which is the aggregate
Percentage Interest (expressed as a decimal) of the General Partner and TCI 2
Holdings, (ii) the aggregate Fair Market Value of the outstanding capital stock
of TER, other than the Common Stock or the Class B Stock, if any, and (iii) the
Fair Market Value of the outstanding Indebtedness of TER appearing on the
balance sheet of TER, prepared in accordance with GAAP, as of the Valuation
Date, which Indebtedness (the “Included Indebtedness”) shall exclude (A) the
Indebtedness of the Partnership or its consolidated and combined Subsidiaries,
appearing on the balance sheet of the Partnership and its consolidated and
combined Subsidiaries, prepared in accordance with GAAP as of the Valuation
Date, (B) Indebtedness of TER in its capacity as General Partner of the
Partnership or any guarantee by TER of Indebtedness of the Partnership or its
consolidated or combined Subsidiaries, and (C) any other Indebtedness appearing
on the balance sheet of TER, prepared in accordance with GAAP, as of the
Valuation Date, the proceeds of which were not used to purchase additional
Partnership Interests, reduced by (b) the amount, if any, by which the
consolidated net worth of the General Partner exceeds its pro rata share of the
consolidated net worth of the Partnership; provided, however, that if the
General Partner shall have material amounts of liabilities (other than Included
Indebtedness) or material assets other than cash and

 



--------------------------------------------------------------------------------

Partnership Interests, the General Partner may seek the advice of an investment
banking firm of national reputation as to the appropriate modification of the
Deemed Value of the Partnership formula set forth herein to take into account
such liabilities or assets.

 

“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation or amortization, as the case may
be, allowed or allowable for federal income tax purposes in respect of such
asset for such fiscal year or other period; provided, however, that if there is
a difference between the Gross Asset Value and the adjusted tax basis of such
asset, Depreciation shall mean “book depreciation, depletion or amortization” as
determined under Section 1.704-1(b)(2)(iv)(g)(3) of the Regulations.

 

“Disabling Event” shall have the meaning set forth in Section 8.5(a) hereof.

 

“Disqualified Holder” shall mean any Beneficial Owner of Partnership Interests
or Equity Interests of the General Partner, the Partnership or any of its
Subsidiaries (a) who is found to be disqualified by any Applicable Regulatory
Authority, or (b) whose holding of such Partnership Interests or Equity
Interests may result or, when taken together with the holding of such
Partnership Interests or Equity Interests by any other Beneficial Owner, may
result, in the judgment of the General Partner, in the inability to obtain, loss
or non-reinstatement of any license or franchise from any Applicable Regulatory
Authority sought or held by the Partnership or any Subsidiary to conduct any
portion of the business of the Partnership or any Subsidiary, which license or
franchise is conditioned upon some or all of the holders of Partnership
Interests and such Equity Interests meeting certain criteria.

 

“Effective Date” shall mean 10:00 a.m. Eastern Daylight Time, on May 20, 2005,
the effective date of this Agreement and the Plan.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust, real
estate investment trust, association or other entity.

 

“Equity Interest” of any Person shall mean any shares, interests, participations
or other equivalents (however designated) of such Person in equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

 

“Excess Tax Amount” shall mean, with respect to any Partner for any taxable year
or other period, the amount, if any, of distributions received by such Partner
with respect to such taxable year or other period pursuant to Section
6.2(a)(ii).

 

“Exchange Rights Agreement” shall mean the Third Amended and Restated Exchange
and Registration Rights Agreement, dated as of the Effective Date, substantially
in the form of Exhibit A hereto, entered into by and among Trump, TCI, the
Partnership and TER, providing, among other things, for certain rights to
exchange Limited Partnership Interests for Common Stock on the terms and
conditions set forth therein, as the same may be amended from time to time in
accordance with the terms thereof.

 



--------------------------------------------------------------------------------

“Fair Market Value” shall mean (i) in the case of any security, its Current
Market Price and (ii) in the case of any property or Indebtedness that is not a
security, the fair market value of such property or Indebtedness as determined
in good faith by a majority of the Board of Directors of the General Partner
and, in connection with a Capital Contribution by the Initial Limited Partner or
his Permitted Holders, by a majority of the Special Committee.

 

“GAAP” shall have the meaning set forth in Section 1.2 hereof.

 

“General Partner” shall mean TER, its duly admitted successors and assigns and
any other Person who is a general partner of the Partnership at the time of
reference thereto.

 

“General Partner Expenses” shall mean all organization, formation,
administrative and operating costs and expenses of the General Partner,
including, but not limited to, (a) salaries paid to officers of the General
Partner, and insurance, accounting, legal and other professional fees and
expenses incurred by the General Partner, (b) costs and expenses relating to the
organization, formation and continuity of existence of the Partnership and the
General Partner, including franchise taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable or reimbursable to, or in
respect of, any director or officer of the General Partner, (c) costs and
expenses relating to any offer or registration of securities by the General
Partner or the Partnership and all statements, reports, fees and expenses
incidental thereto, including Issuance Costs applicable to any such offer of
securities, (d) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any Applicable
Regulatory Authority, including the SEC, and (e) any costs and expenses incurred
in connection with any matter for which the General Partner may seek
indemnification from the Partnership pursuant to the provisions of this
Agreement; provided, however, that “General Partner Expenses” shall not include,
(i) any taxes with respect to which a distribution is made to the General
Partner pursuant to Section 6.2(a) and (ii) any administrative and operating
costs and expenses of the General Partner to the extent arising out of any
Outside Business Activities.

 

“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes, except as follows:

 

(a) the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be

 

(i) in the case of any asset described on attached Schedule I, the gross fair
market value ascribed thereto on such Schedule; and

 

(ii) in the case of any other asset hereafter contributed by a Partner, the
gross Fair Market Value of such asset at the time of its contribution, which
determination, in the case of the Initial Limited Partner and his Permitted
Holders, shall be made by a majority of the Special Committee;

 

(b) the Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross Fair Market Values:

 

(i) immediately prior to the issuance by the Partnership to a new or existing
Partner of a Partnership Interest;

 



--------------------------------------------------------------------------------

(ii) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of Partnership property as consideration for the
redemption of a Partnership Interest;

 

(iii) immediately prior to the liquidation of the Partnership within the meaning
of Section 1.704-1(b)(2)(ii)(g) of the Regulations; and

 

(iv) upon any other event as to which the General Partner reasonably determines
that an adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners;

 

(c) the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross Fair Market Values of such assets as of the date of
distribution; and

 

(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations; provided, however, that
Gross Asset Values shall not be adjusted pursuant to this paragraph to the
extent that the General Partner reasonably determines that an adjustment
pursuant to paragraph (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss. Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
clause (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and clause (d) of said definition in all other
cases.

 

“IGC” shall mean the Indiana Gaming Commission and any successor agency.

 

“Indebtedness” shall mean any obligation, whether or not contingent, (i) in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments, (ii) representing the balance deferred and unpaid of the purchase
price of any property (including pursuant to capital leases), except any such
balance that constitutes an accrued expense or a trade payable, if and to the
extent any of the foregoing indebtedness would appear as a liability upon a
balance sheet prepared on a consolidated basis in accordance with GAAP, (iii) to
the extent not otherwise included, obligations under interest rate exchange,
currency exchange, swaps, futures or similar agreements, and (iv) guarantees
(other than endorsements for collection or deposit in the ordinary course of
business), direct or indirect, in any manner (including, without limitation,
reimbursement agreements in respect of letters of credit), of all or any part of
any Indebtedness of any third party.

 

“Indemnitee” shall mean any Person made or threatened to be made a party to a
proceeding by reason of its status as a Partner or a trustee, director, officer,
or Liquidating Trustee of the Partnership, a Partner or an Affiliate of a
Partner.

 



--------------------------------------------------------------------------------

“Indian Gaming Regulatory Act” shall mean the Indian Gaming Regulatory Act, 25
U.S.C. Section 2701 et seq.

 

“Indiana Riverboat” shall mean a riverboat or dockside gaming facility and the
ancillary structures and other facilities used in connection with the operation
thereof located in Buffington Harbor, Indiana.

 

“Indiana Riverboat Act” shall mean the Indiana Riverboat Gambling Act, Ind. Code
§§ 4-33-1-1 et seq.

 

“Initial Limited Partner” shall have the meaning set forth in the Preamble to
this Agreement.

 

“Issuance Costs” shall mean the underwriter’s discount, placement fees,
commissions or other expenses relating to the issuance of New Securities by the
General Partner.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
pledges, options, escrows, collateral assignments, rights of first offer or
first refusal, preemptive rights and any other similar encumbrances of any
nature whatsoever.

 

“Limited Partner Representative” shall have the meaning set forth in Section
10.6 hereof.

 

“Limited Partners” shall mean the Initial Limited Partner, those Persons listed
under the heading “Limited Partners” on the signature page hereto in their
respective capacities as limited partners of the Partnership, their permitted
successors or assigns as limited partners hereof, and any Person who, at the
time of reference thereto, is a limited partner of the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

 

“Liquidating Trustee” shall mean such individual or Entity which is selected as
the Liquidating Trustee hereunder by the General Partner (or, if there is no
General Partner, by the Consent of the Limited Partners), which individual or
Entity may include the General Partner or an Affiliate of the General Partner;
provided that, such Liquidating Trustee agrees in writing to be bound by the
terms of this Agreement. The Liquidating Trustee shall be empowered to give and
receive notices, reports and payments in connection with the dissolution,
liquidation and/or winding up of the Partnership and shall hold and exercise
such other rights and powers granted to the General Partner herein or under the
Act as are necessary or required to conduct the winding-up and liquidation of
the Partnership’s affairs and to authorize all parties to deal with the
Liquidating Trustee in connection with the dissolution, liquidation and/or
winding-up of the Partnership.

 

“Major Decisions” shall have the meaning set forth in Section 7.2 hereof.

 



--------------------------------------------------------------------------------

“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s)
(excluding the General Partner to the extent it is the Beneficial Owner of any
Limited Partnership Interest) who hold in the aggregate more than fifty (50)
percent of the Percentage Interests then allocable to and held by the Limited
Partners (excluding the General Partner to the extent it is the Beneficial Owner
of any Limited Partnership Interest), as a class.

 

“Marina Acquisition” shall have the meaning set forth in the recitals hereof.

 

“Marina Acquisition Agreement” shall mean the Agreement, dated as of June 24,
1996, by and among TER, the Partnership, TCI-II, Trump’s Castle Hotel & Casino,
predecessor-in-interest to TMI, and Trump, as amended as of August 27, 1996.

 

“Marina Associates” shall have the meaning set forth in the recitals hereof.

 

“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(3).

 

“Net Income” or “Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments: (a) by including as an item of gross
income any tax-exempt income received by the Partnership; (b) by treating as a
deductible expense any expenditure of the Partnership described in Section
705(a)(2)(B) of the Code (including amounts paid or incurred to organize the
Partnership (unless an election is made pursuant to Code Section 709(b)) or to
promote the sale of interests in the Partnership and by treating deductions for
any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(1) or Section 707(b) of the Code
as expenditures described in Section 705(a)(2)(B) of the Code); (c) in lieu of
depreciation, depletion, amortization and other cost recovery deductions taken
into account in computing total income or loss, there shall be taken into
account Depreciation; (d) gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of such property rather than its adjusted tax basis; (e) in the event of
an adjustment of the Gross Asset Value of any Partnership asset which requires
that the Capital Accounts of the Partnership be adjusted pursuant to Regulation
Section 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such adjustment is to
be taken into account as additional Net Income or Net Loss pursuant to Section
5.1; and (f) excluding any items specially allocated pursuant to Section 5.1 or
Section 5.2. If an item of income, gain, loss or deduction has been included in
the initial computation of Net Income or Net Loss and such item is subjected to
the special allocation rules in Section 5.1(a), (b) or (e) or Section 5.2, Net
Income and Net Loss shall be computed without regard to such item (to avoid
double counting of such item).

 

“New Notes” means those certain promissory notes described in Schedule VI hereto
which are nonrecourse to the Partnership.

 



--------------------------------------------------------------------------------

“New Notes Indenture” shall mean the Indenture among the Partnership, Trump
Entertainment Resorts Funding, L.P., and U.S. Bank National Association, as
trustee, dated as of the Effective Date, as amended from time to time.

 

“New Securities” means Indebtedness or Equity Interests of the General Partner
and any of its Subsidiaries other than the Partnership and its Subsidiaries, in
each case issued after the Effective Date; provided that, New Securities shall
not include Class B Stock and Common Stock issued by TER on or prior to the
Effective Date or any securities issued pursuant to the Plan (other than Common
Stock issued upon exercise of Warrants).

 

“NGCA” means the Nevada Gaming Control Act, N.R.S. 463.010 et seq., and
ancillary statutes, and Regulations of the NGC and the NGCB.

 

“NGC” means the Nevada Gaming Commission.

 

“NGCB” means the Nevada Gaming Control Board.

 

“NIGC” means the National Indian Gaming Commission.

 

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.

 

“Nonrecourse Liabilities” shall have the meaning set forth in Section
1.704-2(b)(3) of the Regulations.

 

“Outside Business Activity” shall mean any business other than (i) the
ownership, acquisition and disposition of Partnership Interests as a General
Partner or Limited Partner and (ii) the management of the business of the
Partnership, and such activities as are incidental thereto, including, without
limitation, the issuance of New Securities and the application of the proceeds
thereof in compliance with the provisions of Section 7.10 of this Agreement.

 

“Partner Nonrecourse Debt” shall have the meaning set forth in Section
1.704-2(b)(4) of the Regulations.

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(i)(2) of the Regulations.

 

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.

 

“Partnership” shall mean the limited partnership governed by this Agreement.

 

“Partnership Accountants” shall have the meaning set forth in Section 6.3(d).

 

“Partnership Interest” shall mean the partnership interest of a Partner in the
Partnership from time to time, including each Partner’s Class A Units and Class
B Units and such Partner’s Capital Account. Wherever in this Agreement reference
is made to a particular Partner’s

 



--------------------------------------------------------------------------------

Partnership Interest it shall be deemed to refer to such Partner’s Class A Units
and Class B Units, and shall include the proportionate amount of such Partner’s
other interests in the Partnership which are attributable to or based upon the
Partner’s Class A Units and Class B Units. The Class A Units and the Class B
Units are not separate series of partnership interests within the meaning of
Section 17-218 of the Act.

 

“Partnership Minimum Gain” shall have the meaning set forth in Section
1.704-2(b)(2) of the Regulations.

 

“Percentage Interest” shall mean, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Class A Units and Class B Units and any other units of Partnership Interest held
by such Partner and the denominator of which is the aggregate outstanding Class
A Units and Class B Units and any other units of Partnership Interest held by
all Partners.

 

“Permitted Holder” with respect to any Partner shall mean (i) such Partner and
(ii) if a natural person, the spouse and descendants of such Partner (including
any related trusts controlled by, and established and maintained for the sole
benefit of, such Partner or such spouse or descendants) and the estate of any of
the foregoing. In addition, TCI and Trump shall each be Permitted Holders in
respect of each other.

 

“Permitted Limited Partnership Interest Lien” shall mean any Lien to which the
Limited Partnership Interest of a Limited Partner is subject; provided that, the
terms of such Lien (other than a Lien on the proceeds (as defined in Section
9-306 of the Uniform Commercial Code) of, or right to receive distributions or
payments with respect to, a Limited Partnership Interest) must expressly
acknowledge that the rights of the holder of such Lien, upon foreclosure, will
be subject to the terms of the Exchange Rights Agreement.

 

“Person” shall mean any natural person or Entity.

 

“Plan” shall have the meaning set forth in the recitals hereof.

 

“Redemption Date” shall mean the date fixed by the General Partner for the
redemption of any Partnership Interests pursuant to Article XV hereof.

 

“Redemption Securities” shall mean any debt or equity securities of the
Partnership, any Subsidiary or any other corporation or any combination thereof,
having such terms and conditions as shall be approved by the General Partner and
which, together with any cash to be paid as part of the redemption price, in the
opinion of any nationally recognized investment banking firm selected by the
General Partner (which may be a firm which provides other investment banking,
brokerage or other services to the Partnership), has a value, at the time notice
of redemption is given pursuant to Section 15.3, at least equal to the Fair
Market Value of the Partnership Interests to be redeemed pursuant to Article XV
(assuming, in the case of Redemption Securities to be publicly traded, such
Redemption Securities were fully distributed and subject only to normal trading
activity).

 



--------------------------------------------------------------------------------

“Regulations” shall mean the income tax regulations promulgated under the Code,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section 5.2(g)
hereof.

 

“Representatives” shall have the meaning set forth in Section 6.3(j).

 

“Restructuring” shall have the meaning set forth in the recitals hereof.

 

“Right of First Offer Agreement” shall mean that certain Right of First Offer
Agreement among TER, the Partnership and Trump Organization LLC, a New York
limited liability company, dated as of the Effective Date, as amended from time
to time.

 

“Rights” shall mean the Exchange Right, the Conversion Right, the Purchase
Right, and/or the Alternative Repurchase Right, each as defined in the Exchange
Rights Agreement.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Services Agreement” shall mean that certain Services Agreement, among Trump,
TER and the Partnership, dated as of the Effective Date, as amended from time to
time.

 

“Special Committee” shall mean a committee of at least two (2) of the members of
the board of directors of the General Partner, composed solely of directors who
are not officers or employees of the General Partner and who are not Affiliates
of Trump or any of his Affiliates; provided that, a director shall not be deemed
to be an Affiliate of either Trump or his Affiliates solely by reason of his or
her being a member of the board of directors of the General Partner or its
Subsidiaries.

 

“Specified Property” shall mean any direct or indirect interest in any of the
following assets owned by the Partnership as of the date hereof: the Taj Mahal,
Trump Plaza, and Trump Marina properties and the Partnership’s shares of Trump
Indiana, Inc.

 

“Stock Incentive Plan” shall mean the General Partner’s Stock Option Plan,
effective on or after the Effective Date.

 

“Stock Option” shall mean an option, granted under the Stock Incentive Plan, or
any successor plan, to purchase shares of TER common stock.

 

“Subsidiary” with respect to any Person shall mean a “subsidiary” as defined in
Section 1-02 of Regulation S-X promulgated under the Securities Act of 1933, as
amended.

 

“Taj Associates” shall have the meaning set forth in the recitals hereof.

 

“Taj Lease Income” shall have the meaning set forth in Section 5.1(a).

 



--------------------------------------------------------------------------------

“Taj Mahal” shall mean the Trump Taj Mahal Casino Resort and the ancillary
structures and other facilities used in connection with the operation thereof
located in Atlantic City, New Jersey.

 

“Taj Mahal Merger Transaction” shall have the meaning set forth in the recitals
hereof.

 

“Tax Distribution” shall mean distributions by the Partnership pursuant to
Section 6.2 hereof.

 

“Tax Items” shall have the meaning set forth in Section 5.3(a).

 

“Tax Percentage” shall mean the highest, aggregate effective marginal rate of
federal, state and local income tax or, when applicable, alternative minimum
tax, to which any Partner of the Partnership would be subject in the relevant
year of determination (as certified to the General Partner by the Accountants);
provided, that in no event shall the Tax Percentage be greater than the sum of
(x) the highest, aggregate effective marginal rate of federal, state and local
income tax or, when applicable, alternative minimum tax, to which the
Partnership would have been subject if it were a C corporation, for federal
income tax purposes, and (y) 5 percentage points. If any Partner is an S
corporation, partnership or similar pass-through entity for federal income tax
purposes, the Tax Percentage shall be computed based upon the tax rates
applicable to the owner of such Partner (with similar principles applying if
such owner is itself a pass-through entity).

 

“TCI” shall have the meaning set forth in the preamble hereof.

 

“TCI 2 Holdings” shall have the meaning set forth in the preamble hereof.

 

“TCI-II” shall have the meaning set forth in the recitals hereof.

 

“TER” shall have the meaning set forth in the preamble hereof.

 

“THCR/LP” shall have the meaning set forth in the recitals hereof.

 

“TMI” shall mean Trump Marina, Inc., a New Jersey corporation.

 

“Trademark License Agreement” shall mean the Trademark License Agreement, dated
as of the Effective Date, by and between Trump and the Partnership, as amended
from time to time.

 

“Trading Day” shall mean a day on which the principal national securities
exchange or trading market on which the Common Stock is listed or admitted to
trading is open for the transaction of business or, if the Common Stock is not
so listed or admitted, shall mean a Business Day.

 

“Transfer” shall have the meaning set forth in Section 9.5.

 

“Transfer Determination” shall have the meaning set forth in Section 9.2(c).

 

“Trump” shall have the meaning set forth in the preamble hereof.

 



--------------------------------------------------------------------------------

“Trump Accountant” shall have the meaning set forth in Section 6.3(d).

 

“Trump Marina” shall mean Trump Marina Hotel Casino and the ancillary structures
and other facilities used in connection with the operation thereof located in
Atlantic City, New Jersey.

 

“Trump Plaza” shall mean the Trump Plaza Hotel and Casino and the ancillary
structures and other facilities used in connection with the operation thereof
located in Atlantic City, New Jersey.

 

“Trump Tower Lease” shall mean the lease agreement, dated as of November 1,
1996, between Trump Tower Commercial LLC and the Partnership, as amended.

 

“Valuation Date” shall mean any date as of which the value of New Securities,
the Partnership, or any other property is to be determined for purposes of this
Agreement.

 

“Warrants” shall mean any warrants to purchase Common Stock or other New
Securities, including the Class A Warrants and the Warrants issued to Trump
pursuant to the Plan.

 

“Withholding Tax Act” shall have the meaning set forth in Section 6.2(d) hereof.

 

Section 1.2. Accounting Terms and Determinations. All references in this
Agreement to “generally accepted accounting principles” or “GAAP” shall mean
generally accepted accounting principles in effect in the United States of
America at the time of application thereof. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with generally accepted
accounting principles, applied on a consistent basis.

 

ARTICLE II.

 

CONTINUATION OF PARTNERSHIP; BUSINESS OF PARTNERSHIP

 

Section 2.1. Continuation. The parties hereto do hereby agree to continue the
Partnership as a limited partnership pursuant to the provisions of the Act, for
the purposes and upon the terms and conditions hereinafter set forth. The
Partners agree that the rights and liabilities of the Partners shall be as
provided in the Act, except as otherwise herein expressly provided.

 

Section 2.2. Name.

 

(a) Subject to the provisions of paragraph (b) below, the name of the
Partnership shall be Trump Entertainment Resorts Holdings, L.P. or such other
name as shall be chosen from time to time by the General Partner in its sole and
absolute discretion. The inclusion of Trump’s name in the name of the
Partnership shall not be deemed to be evidence that Trump participates in the
control of the business within the

 



--------------------------------------------------------------------------------

meaning of Section 17-303 of the Act or any comparable provision. The General
Partner shall promptly notify the Limited Partners upon a change to the name of
the Partnership.

 

(b) The Partnership shall conduct business and qualify as a foreign limited
partnership under an assumed name, which shall not include the name of any
Limited Partner, in any jurisdiction where the inclusion of a Limited Partner’s
name in the name of the Partnership would subject such Limited Partner to
general liability for the Partnership’s debts.

 

Section 2.3. Character of the Business. The purpose and business of the
Partnership is through its Affiliates and Subsidiaries (a) to conduct casino
gaming and to own and/or operate (i) Trump Plaza, (ii) the Taj Mahal, (iii) the
Indiana Riverboat, (iv) Trump Marina, and (v) such other gaming properties and
facilities as the Partnership may acquire, manage or operate in the future; (b)
to do all things necessary, incidental, desirable or appropriate in connection
with the foregoing; and (c) to otherwise engage in any enterprise or business in
which a limited partnership may engage or conduct under the Act.

 

Section 2.4. Location of Principal Place of Business. The location of the
principal place of business of the Partnership shall be at 1000 Boardwalk at
Virginia Avenue, Atlantic City, New Jersey 08401, or such other location as
shall be selected from time to time by the General Partner in its sole and
absolute discretion. The General Partner shall promptly notify the Limited
Partners upon a change to the location of the principal place of business of the
Partnership.

 

Section 2.5. Registered Agent and Registered Office. The registered agent of the
Partnership shall be The Corporation Trust Company, or such other Person as the
General Partner may select in its sole and absolute discretion. The registered
office of the Partnership in the State of Delaware shall be 1209 Orange Street,
Wilmington, Delaware or such other location as the General Partner may from time
to time select in its sole discretion.

 

ARTICLE III.

 

TERM

 

Section 3.1. Commencement. The Partnership’s term commenced upon the filing of
the Certificate with the Secretary of State of Delaware on March 28, 1995.

 

Section 3.2. Term. The Partnership shall continue until dissolved pursuant to
Article VIII hereof.

 

ARTICLE IV.

 

CAPITAL CONTRIBUTIONS

 

Section 4.1. Capital Contributions; Partnership Interests and Percentage
Interests of the Partners.

 

(a) As a result of the Restructuring, the Capital Accounts of the Partners have
been restated in accordance with Regulation Section 1.704-1(b)(2)(iv)(f). As of
the

 



--------------------------------------------------------------------------------

Effective Date, and giving effect to the transactions contemplated by the
Restructuring, the balance of each Partner’s Capital Account (and, in the case
of the Partners holding both Class A Units and Class B Units, such Partner’s
Class A Capital sub-Account and Class B Capital sub-Account) is set forth on
Schedule I hereto. Schedule I also sets forth aggregate Capital Contributions,
the number of Class A Units and Class B Units and the Percentage Interests of
each Partner as of the Effective Date. The portion of Schedule I showing the
number of Class A Units and Class B Units held by each Partner, and such
Partner’s corresponding Percentage Interests, shall be adjusted from time to
time after the date hereof to the extent necessary to reflect redemptions or
conversions of Partnership Interests, Capital Contributions, the issuance of
Additional Partnership Interests or any other event having an effect on the
number of Class A Units or Class B Units held by a Partner, in each case to the
extent permitted by and in accordance with this Agreement. Except to the extent
specifically set forth in this Agreement with respect to the General Partner,
the Partners shall have no obligation to make any additional Capital
Contributions or loans to the Partnership, even if the failure to do so could
result in the Bankruptcy or insolvency of the Partnership or any other adverse
consequence to the Partnership. All surtax, documentary stamp tax or other
transfer tax that may be imposed as a result of Capital Contributions shall be
paid by the Partnership.

 

(b) Except as provided by law, (i) no Limited Partner shall be liable for any
deficit in its Capital Account or (ii) except as provided in Section 6.2(b) or
(d), be obligated to return any distributions of any kind received from the
Partnership.

 

Section 4.2. Issuance of Additional Partnership Interests and Shares.

 

(a) The General Partner is authorized to cause the Partnership from time to time
to issue to the General Partner, the Initial Limited Partner and his Permitted
Holders, TCI and TCI 2 Holdings, Partnership Interests (“Additional Partnership
Interests”) in one or more classes, or one or more series of any of such
classes, with such designations, preferences and participating, optional or
other special rights, powers and duties, including rights, powers and duties
which may be senior to interests in the Partnership theretofore issued, for
consideration not less than the Fair Market Value thereof, and on such terms and
conditions as shall be determined by the General Partner, which special rights,
powers and duties, without limitation, may relate to (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership.

 

(b) No Additional Partnership Interests shall be issued to the General Partner
or any Subsidiary or nominee of the General Partner, unless either

 

(i) the Additional Partnership Interests are issued in connection with an
issuance of New Securities, the General Partner complies with all of the
provisions of this Agreement, including, without limitation, Section 7.10(b) and
(A) if such New Securities are Common Stock, such Additional Partnership
Interests shall be Class A Units; provided, however, in the cases of the
issuance of

 



--------------------------------------------------------------------------------

Common Stock as compensation for services rendered, the issuance of Common Stock
upon exercise of Class A Warrants, or the issuance of Common Stock to the former
holders of TAC Notes (as defined in the Plan) upon expiration of unexercised
Class A Warrants, the General Partner shall be deemed to have contributed to the
Partnership as a Capital Contribution pursuant to Section 4.3 hereof an amount
equal to the product of (x) the Fair Market Value of the Common Stock (as of the
Trading Day immediately preceding the date of issue of the stock to such
recipient or exercise or expiration of the Class A Warrant, as the case may be),
times (y) the number of shares of Common Stock issued by the General Partner to
such recipient; (B) if such New Securities are Stock Options or Warrants, no
Additional Partnership Interests shall be issued at the time of the issuance of
such Stock Options or Warrants; provided that, upon the exercise of such Stock
Options or Warrants (other than Class A Warrants), the General Partner shall
contribute to the capital of the Partnership an amount equal to the proceeds of
exercise (if any) of such Stock Options or Warrants, as the case may be, and
shall be deemed to have contributed to the Partnership as a Capital Contribution
pursuant to Section 4.3 hereof an amount equal to the product of (x) the Fair
Market Value of the Common Stock (as of the Trading Day immediately preceding
the date on which the Stock Options or Warrants are exercised), and (y) the
number of shares of Common Stock issued upon the exercise of such Stock Options
or Warrants, and (C) if such New Securities are other than Common Stock or Stock
Options or Warrants, such Additional Partnership Interests having conversion,
subscription, purchase and other terms equivalent to the terms of such New
Securities;

 

(ii) the Additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests;

 

(iii) Additional Partnership Interests are issued in connection with any other
contribution of value made by the General Partner to the Partnership not
otherwise described in clauses (i) and (ii) of this Section 4.2(b); or

 

(iv) the Additional Partnership Interests are issued with the written consent of
all of the Limited Partners given in accordance with Section 13.2 hereof.

 

(c) No Person shall have any preemptive, preferential or other similar right
with respect to (i) additional Capital Contributions or loans to the
Partnership; or (ii) issuance or sale of any Partnership Interests.

 

(d) The General Partner is hereby authorized on behalf of each of the Partners
to amend this Agreement solely to reflect any increase in the Percentage
Interests of any Partner and the corresponding reduction of the Percentage
Interests of the other Partners in accordance with the provisions of this
Section 4.2, and the General Partner shall promptly send a copy of such
amendment to each Limited Partner.

 



--------------------------------------------------------------------------------

Section 4.3. Adjustment of Partnership Interests. Except with respect to a
Capital Contribution in connection with a transaction described in Section
4.2(b)(i)(C), effective on each date on which a Partner has made (or is deemed
to have made) a Capital Contribution to the Partnership (each an “Adjustment
Date”), the Percentage Interest of each Partner shall be adjusted, which
adjustment in the case of a Capital Contribution by the Initial Limited Partner
or his Permitted Holders shall be subject to the approval of a majority of the
Special Committee, such that the Percentage Interest of the Partner shall be
equal to a fraction, (a) the numerator of which is equal to the sum of (i) the
Deemed Partnership Interest Value of such Partner’s Partnership Interest
(computed as of the Trading Day immediately preceding the Adjustment Date) and
(ii) the amount of the Capital Contribution contributed by such Partner on such
Adjustment Date, and (b) the denominator of which is equal to the sum of (i) the
Deemed Value of the Partnership (computed as of the Trading Day immediately
preceding the Adjustment Date) and (ii) the amount of the Capital Contribution
contributed by all Partners on such Adjustment Date. The General Partner shall
promptly give each Limited Partner written notice of its Percentage Interest, as
adjusted, and the Gross Asset Value shall be adjusted. Any adjustments to the
Percentage Interests of the Partners shall, to the extent possible, be effected
by increasing or decreasing the number of Class A Units held by the affected
Partner(s).

 

Section 4.4. No Interest on or Return of Capital Contribution. No Partner shall
be entitled to interest on its Capital Contribution or Capital Account. Except
as provided herein or by law, no Partner shall have any right to demand or
receive the return of its Capital Contribution.

 

Section 4.5. Adjustment for Restructuring. Notwithstanding anything to the
contrary contained in this Agreement, the adjustments to the Partnership
Interest of each Partner with respect to the Restructuring shall be as set forth
in Schedule I and Schedule V hereof.

 

ARTICLE V.

 

ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS

 

The Net Income, Net Loss and/or other Partnership items shall be allocated as
follows:

 

Section 5.1. Allocations of Net Income and Net Loss.

 

Net Income, Net Loss, and any other items of income, gain, loss or deduction
shall be allocated pursuant to this Article V as of the last day of each fiscal
year; provided that Net Income, Net Loss, and such other items shall also be
allocated at such times as the Gross Asset Values of Partnership property are
adjusted pursuant to subparagraphs (b), (c) or (d) of the definition thereof.

 

(a) Special Allocation of Items Relating to the Taj Mahal. All items of gross
income and gain attributable to third party leases in respect of retail space at
the Taj Mahal (such income and gain, the “Taj Lease Income”) shall be allocated
95% to Trump and 5% to TCI, in each case with respect to their Class A Units. If
the Partnership disposes of all or a portion of the Taj Mahal rental properties
referred to above, or if such properties are subject to a material casualty,
then the Partnership and Trump shall agree

 



--------------------------------------------------------------------------------

on one or more properties to be substituted therefor for purposes of the special
allocation described in the preceding sentence. Until one or more replacements
has been agreed upon, Trump and TCI shall be allocated an amount of gross income
of the Partnership equal to 100% of the average Taj Lease Income in respect of
the property or properties disposed of or subject to casualty for the three
years prior to the disposition or casualty. To the maximum extent possible the
substituted properties agreed upon shall yield income allocations in amounts,
and are intended to produce tax effects to the parties, that are substantially
similar to the income allocations of the Taj Lease Income under this Section
5.1(a) and the allocation of “excess nonrecourse liabilities” provided for by
Section 5.2(d). This Section 5.1(a) shall terminate and be of no further force
or effect as set forth in Section 7.12(b).

 

(b) Special Allocation of Income from Cancellation of Indebtedness. If and to
the extent that, as a result of the transactions occurring on the Effective
Date, the Partnership recognizes income from cancellation of indebtedness
pursuant to Section 108 of the Code in excess of $50 million, then 100% of such
excess shall be allocated to TER.

 

(c) Allocation of Net Income and Net Loss for Taxable Years Beginning Before the
Fifth Year Anniversary of the Effective Date. Subject to paragraphs (a), (b) and
(e) and Section 5.2, Net Income and Net Loss for taxable years or other periods
beginning before the fifth anniversary of the Effective Date shall be allocated
among the Partners in proportion to their relative Percentage Interests.

 

(d) Allocation of Net Income and Net Loss for Taxable Years Beginning On or
After the Fifth Year Anniversary of the Effective Date. Subject to paragraphs
(a), (b) and (e) and Section 5.2, Net Income for taxable years or other periods
beginning on or after the fifth anniversary of the Effective Date shall be
allocated 100% to the holders of the Class B Units (pro rata in accordance with
their relative Class B Percentage Interests) until the Class B sub-Capital
Account of each holder of Class B Units is equal to the product of (A) the Class
B Overall Percentage Interest of such Partner multiplied by (B) the sum of (1)
the lesser of the aggregate of all Capital Account balances of all Partners as
of the Effective Date or the end of the taxable year for which the allocation is
being made (excluding amounts included in clause (2) hereof) and (2) the net
aggregate amount allocated to all Class B holders for the current and all prior
periods pursuant to this Section 5.1(d). All Net Loss for taxable years or other
periods beginning on or after the fifth anniversary of the Effective Date, and
all Net Income in excess of the amount described in the prior sentence, shall be
allocated among the Partners in proportion to their relative Percentage
Interests.

 

(e) Special Allocation in the Year of Sale or Other Disposition of All or
Substantially All the Assets. Notwithstanding paragraphs (c) and (d), Net
Income, Net Loss and to the extent necessary, items of income, gain, loss and
deduction arising from the sale or other disposition of all or substantially all
of the assets of the Partnership shall be allocated among the Partners in such
manner as will, to the maximum extent possible, cause each Partner’s Adjusted
Capital Account balance (expressed as a percentage of the aggregate Adjusted
Capital Account balances of all Partners) to equal such Partner’s Percentage
Interest. In connection therewith, income or gain otherwise allocable to

 



--------------------------------------------------------------------------------

Trump shall be reallocated to TER to the extent necessary to offset any
disproportionality between TER and TCI 2 Holdings, on the one hand, and Trump
and TCI, on the other hand, as a result of TCI’s Capital Account balance.

 

Section 5.2. Special Allocations. Notwithstanding any provisions of Section 5.1,
the following special allocations shall be made in the following order:

 

(a) Minimum Gain Chargeback (Nonrecourse Liabilities). If there is a net
decrease in Partnership Minimum Gain for any Partnership fiscal year (except as
a result of conversion or refinancing of Partnership Indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner’s share
of the net decrease in Partnership Minimum Gain. The items to be so allocated
shall be determined in accordance with Regulation Section 1.704-2(f)(6). This
paragraph (a) is intended to comply with the minimum gain chargeback requirement
in said section of the Regulations and shall be interpreted consistently
therewith. Allocations pursuant to this paragraph (a) shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

 

(b) Minimum Gain Attributable to Partner Nonrecourse Debt. If there is a net
decrease in Minimum Gain Attributable to Partner Nonrecourse Debt during any
fiscal year (other than due to the conversion, refinancing or other change in
the debt instrument causing it to become partially or wholly nonrecourse,
certain capital contributions or certain revaluations of Partnership property
(as further outlined in Regulation Section 1.704-2(i)(4))), each Partner shall
be specially allocated items of Partnership income and gain for such year (and,
if necessary, subsequent years) in an amount equal to the Partner’s share of the
net decrease in the Minimum Gain Attributable to Partner Nonrecourse Debt. The
items to be so allocated shall be determined in accordance with Regulation
Section 1.704-2(i)(4) and (j)(2). This paragraph (b) is intended to comply with
the minimum gain chargeback requirement with respect to Partner Nonrecourse Debt
contained in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this paragraph (b) shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

 

(c) Qualified Income Offset. In the event a Limited Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulation
Section 1.704-1(b)(2)(ii) (d)(4), (5) or (6), and such Limited Partner has an
Adjusted Capital Account Deficit, items of Partnership income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible. This
paragraph (c) is intended to constitute a “qualified income offset” under
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

(d) Nonrecourse Deductions and Liabilities. Nonrecourse Deductions for any
fiscal year or other applicable period shall be allocated to the Partners in
accordance with their respective Percentage Interests. For purposes of
Regulation Section 1.752-3(a)(3),

 



--------------------------------------------------------------------------------

“excess nonrecourse liabilities” shall, subject to Section 7.12(b), be allocated
among the Partners (i) first, to each Partner in an amount equal to such
Partner’s 704(c) gain (to the extent not captured pursuant to debt allocated
pursuant to Regulation Section 1.752-3(a)(1) and (2)) and (ii) thereafter, in
the same manner as the Taj Lease Income is allocated pursuant to Section 5.1(a).

 

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period shall be specially allocated to the
Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b) (4) and (i)
(1)).

 

(f) Limitation on Loss Allocations. If the allocation of Net Loss (or any item
of loss or deduction) to a Partner as provided in Section 5.1 hereof would
create or increase an Adjusted Capital Account Deficit (treating for purposes of
this Section 5.2(f) each Class B Sub-Capital Account and Class A Sub-Capital
Account as held by separate Partners), there shall be allocated to such Partner
only that amount of Net Loss as will not create or increase an Adjusted Capital
Account Deficit. The Net Loss that would, absent the application of the
preceding sentence, otherwise be allocated to such Partner shall be allocated to
the other Partners in accordance with their relative Percentage Interests,
subject to the limitations of this Section 5.2(f).

 

(g) Curative Allocation. The allocations set forth in subsections (a), (b), (c),
(d), (e), and (f) of this Section 5.2 (the “Regulatory Allocations”) are
intended to comply with certain requirements of Regulations Sections 1.704-1(b)
and 1.704-2(i). Notwithstanding the provisions of Section 5.1, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Partners so that, to the extent possible, the
net amount of such allocations of other items and the Regulatory Allocations to
each Partner shall be equal to the net amount that would have been allocated to
each such Partner if the Regulatory Allocations had not occurred.

 

(h) Additional Allocations. Notwithstanding the foregoing, if, upon dissolution
of the Partnership and after taking into account all allocations of Net Income
and Net Loss (and corresponding Tax Items) under this Article V, the
distributions to be made in accordance with the positive Capital Account
balances would result in a distribution that would be different from a
distribution under Section 6.4 hereof, then gross items of income and gain (and
corresponding Tax Items) for the taxable year of the dissolution (and, to the
extent permitted under section 761(c) of the Code, gross items of income and
gain (and corresponding Tax Items) for the immediately preceding taxable year)
shall be allocated to the Partners to increase or decrease their Capital Account
balances, as the case may be, so that the final distribution will occur in the
same manner as a distribution under Section 6.4 hereof.

 



--------------------------------------------------------------------------------

Section 5.3. Tax Allocations.

 

(a) Generally. Subject to paragraphs (b) and (c) hereof, items of income, gain,
loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items are allocated pursuant to Sections 5.1 and
5.2.

 

(b) Sections 1245/1250 Recapture. If any portion of gain from the sale of
property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), except to the
extent that the tax treatment of such sale is governed by section 704(c) of the
Code as provided under Section 5.3(c) hereof, then (i) such Affected Gain, to
the extent attributable to depreciation or amortization allowed or allowable for
any taxable period subsequent to the date hereof, shall be allocated among the
Partners in the same proportion that the depreciation and amortization
deductions giving rise to the Affected Gain were allocated and (ii) other Tax
Items of gain of the same character that would have been recognized, but for the
application of Code Sections 1245 and/or 1250, shall be allocated away from
those Partners who are allocated Affected Gain pursuant to clause (i) so that,
to the extent possible, the other Partners are allocated the same amount, and
type, of capital gain that would have been allocated to them had Code Sections
1245 and/or 1250 not applied. For purposes hereof, in order to determine the
proportionate allocations of depreciation and amortization deductions for each
fiscal year or other applicable period, such deductions shall be deemed
allocated on the same basis as Net Income or Net Loss for such respective period
(or in the case of any items of income or loss that are specially allocated
pursuant to this Agreement, allocations of corresponding depreciation and
amortization deductions shall be made in the same manner as such special
allocation of income or loss).

 

(c) Allocations Respecting Section 704(c).

 

(i) Property contributed to the Partnership shall be subject to Section 704(c)
of the Code and Regulation Section 1.704-3 so that notwithstanding Section 5.2
hereof, taxable gain and loss from disposition of such property contributed to
the Partnership that is subject to section 704(c) of the Code shall be allocated
on a property by property basis in accordance with the Regulations promulgated
thereunder. If the Gross Asset Value of any Partnership property is adjusted
pursuant to paragraph (b) of the definition of “Gross Asset Value,” subsequent
allocations of income, gain, loss and deduction with respect to such property
will take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under section 704(c) of the Code and the Regulations thereunder. Notwithstanding
the foregoing, tax depreciation and amortization with respect to Partnership
property contributed by a Partner (x) pursuant to the Contribution Agreement
between the Partnership and the Initial Limited Partner, dated as of June 12,
1995, (y) pursuant to the 1996 Contribution Agreement among Trump, TCI, THCR/LP
and the Partnership, dated as of April 17, 1996, and (z) pursuant to the Marina
Acquisition Agreement and the documents of transfer executed in

 



--------------------------------------------------------------------------------

connection therewith, dated as of October 7, 1996, shall be allocated on an
aggregate basis for purposes of complying with the requirements of Section
704(c) of the Code, taking into account, for any particular taxable year for
which such allocation is made, the aggregate amount of depreciation and
amortization allowable with respect to the aggregate basis of such Partnership
properties determined as of the respective date of contribution (and not taking
into account (i) any increase in the basis of such properties resulting from
improvements thereon made by the Partnership subsequent to the respective date
of contribution or (ii) any additional basis resulting from any new property
purchased by the Partnership in a taxable transaction subsequent to the
respective date of contribution); provided that, the General Partner shall not
specially allocate any Tax Items other than items of depreciation and
amortization referred to in this sentence to cure for the effect of the ceiling
rule set forth in Regulation Section 1.704-3(b). The Partnership shall allocate
items of income, gain, loss and deduction allocated to it by a partnership to
the Partner or Partners contributing the interest or interests in such
partnership, so that, to the greatest extent possible and consistent with the
foregoing, such contributing Partner or Partners are allocated the same amount
and character of items of income, gain, loss and deduction with respect to such
partnership that they would have been allocated had they contributed undivided
interests in the assets owned by such partnership to the Partnership in lieu of
contributing the interest or interests in the partnership to the Partnership.

 

(ii) Except as provided in the third sentence of paragraph (c)(i), the General
Partner shall not specially allocate any Tax Items to cure for the effect of the
ceiling rule set forth in Regulations Section 1.704-3(b).

 

(iii) The tax allocations made pursuant to this paragraph (c) shall be reflected
only in the tax capital accounts of the Partners and shall have no effect on
their Capital Accounts.

 

Section 5.4. Books of Account. At all times during the continuance of the
Partnership, the General Partner shall maintain or cause to be maintained full,
true, complete and correct books of account in accordance with GAAP, using the
calendar year as the fiscal and taxable year of the Partnership. In addition,
the Partnership shall keep all records required to be kept pursuant to the Act.

 

Section 5.5. Tax Matters Partner. The General Partner is hereby designated as
the Tax Matters Partner within the meaning of Section 6231(a)(7) of the Code for
the Partnership. Notwithstanding the foregoing, Trump shall have the right (a)
to review, a reasonable time in advance of filing, and to consent to, the
Partnership’s U.S. federal and applicable state income tax returns (such consent
not to be unreasonably withheld or delayed); (b) to consult with the Tax Matters
Partner in all tax matters that could adversely affect Trump, including the
right to review in advance all submissions made by the Partnership to tax
authorities and the right to have a representative present at all meetings with
tax authorities; (c) to approve any settlement in connection with any tax audit
or judicial settlement affecting partnership items that would affect Trump, such
consent not to be unreasonably withheld or delayed; and (d) to approve the
filing of

 



--------------------------------------------------------------------------------

any amended income tax return by the Partnership, or the extension of the
statute of limitations in respect of any partnership item, if Trump could be
affected, such consent not to be unreasonably withheld or delayed. Trump or any
Permitted Holder shall be entitled to exercise the rights set forth in this
Section 5.5 for so long as Trump or such Permitted Holder is a Partner, either
directly or indirectly.

 

Section 5.6. Tax Elections and Returns. All elections required or permitted to
be made by the Partnership under any applicable tax law shall be made by the
General Partner in its sole and absolute discretion, except that the General
Partner shall, if requested by a Limited Partner or a transferee, file an
election on behalf of the Partnership pursuant to Section 754 of the Code to
adjust the basis of the Partnership property in the case of a Transfer of a
Partnership Interest or distribution from the Partnership, including Transfers
made in connection with the exercise of the Rights, made in accordance with the
provisions of this Agreement. Notwithstanding the foregoing, (x) Trump shall
have the right to control the resolution of tax matters affecting or relating to
Taj Associates in respect of periods ending on or prior to April 17, 1996,
including requiring the Partnership, Trump Atlantic City Associates and Taj
Associates to adjust the tax basis of assets held by Taj Associates in
connection with the resolution of such tax matters to the extent such basis
adjustments shall not reduce the amount of federal income tax depreciation and
cost recovery deductions allocated or allocable to TER in respect of assets held
by Taj Associates as the date hereof and contributions of the interests in Taj
Associates to Trump Atlantic City Associates and (y) Trump shall have the right
to control the resolution of tax matters affecting or relating to Trump Castle
Associates, L.P. in respect of periods ending on or prior to October 7, 1996,
including requiring the Partnership, Trump’s Castle Hotel & Casino, Inc. and
Trump Castle Associates, L.P., to adjust the tax basis of assets held by Trump
Castle Associates, L.P. in connection with the resolution of such tax matters to
the extent such basis adjustments shall not reduce the amount of federal income
tax depreciation and cost recovery deductions allocated or allocable to TER in
respect of assets held by Trump Castle Associates, L.P. as of the date hereof
and contributions of the interests in Trump Castle Associates, L.P. to the
Partnership.

 

Section 5.7. Tax Certifications.

 

(a) The Partnership shall deliver to each Partner in the manner provided in
Section 16.1, from time to time as necessary to implement timely the provisions
of this Agreement, certificates executed by its chief financial officers and the
Accountants indicating the respective calculations with respect to, and the
amounts of, a Partner’s Excess Tax Amounts and the amount of any repayments to
the Partnership called for thereunder, together with supporting schedules in
reasonable detail all as of each pertinent date and delivered at least fifteen
(15) Business Days prior to the date payment is due.

 

(b) The certificates delivered pursuant to paragraph (a) hereof shall be deemed
approved by all parties and the Partnership shall act upon such certificates as
provided in this Agreement unless within five (5) Business Days of delivery of
such certificate a Partner objects to the contents of any certificate by written
notice in detail sufficient to state the basis for the objection. The Partners
shall negotiate in good faith to resolve such objection.

 



--------------------------------------------------------------------------------

ARTICLE VI.

 

DISTRIBUTIONS

 

Section 6.1. General. Distributions of cash or property may be made in
accordance herewith at such times as the General Partner deems appropriate in
the order provided in this Article VI, subject to the limitations, if any, set
forth in (i) the agreements governing the Partnership’s Indebtedness and (ii)
the Act and other applicable law.

 

Section 6.2. Distributions for Taxes.

 

(a) Tax Distributions.

 

(i) Tax Distributions Attributable to Pro Rata Allocations. The Partnership
shall distribute to the Partners on a quarterly basis, pro rata in proportion to
their Percentage Interests, an amount determined by the General Partner which
shall be equal to the aggregate amount which will cause the portion distributed
to each Partner to be sufficient to cover all federal, state and local income
taxes and, when applicable, alternative minimum tax (including required
estimated payments), incident to ownership of their Class A Units and, if
applicable, Class B Units (including Code Section 704(c) gain) computed at the
Tax Percentage for the relevant year of determination. For this purpose, in
determining the amount of a Partner’s applicable federal, state and local income
taxes and, when applicable, alternative minimum tax, incident to the ownership
of the Class A Units and Class B Units, if applicable, the impact of tax losses
or credits arising before the Effective Date shall be disregarded, but there
shall be taken into account in any year (to the extent not previously taken into
account), any income tax benefit attributable to the Partnership which could be
realized (without regard to the actual realization) by the Partner in the
current or any prior taxable year, or portion thereof, commencing on the
Effective Date (including any tax losses or credits), computed at the applicable
Tax Percentage for the year that such benefit is taken into account for purposes
of this computation. Moreover, for this purpose, the impact of the special
allocations set forth in Section 5.1(a), the first sentence of Section 5.1(d),
and Section 5.1(e), shall not be considered in determining the amount of
federal, state, and local income taxes and alternative minimum tax incident to
ownership of the Class A Units and Class B Units. Notwithstanding anything to
the contrary, any federal, state or local income taxes and alternative minimum
tax incurred by Trump or TCI as a result of the allocation of income to Trump or
TCI as a result of the liquidations of the direct or indirect corporate
subsidiaries of the Partnership or the conversions of the direct or indirect
subsidiary partnerships of the Partnership into disregarded entities for federal
income tax purposes, in each case in connection with the Restructuring, shall be
considered in making the determinations referred to above.

 

(ii) Other Tax Distributions. The Partnership shall distribute to each Partner,
on a quarterly basis an amount sufficient to cover all federal, state and local
income taxes and, when applicable, alternative minimum tax (including

 



--------------------------------------------------------------------------------

required estimated payments), attributable to the special allocations to such
Partner set forth in Section 5.1(a), the first sentence of Section 5.1(d), and
Section 5.1(e), computed at the applicable Tax Percentage for such Partner for
the relevant year of determination. For this purpose, in determining the amount
of a Partner’s applicable federal, state and local income taxes and, when
applicable, alternative minimum tax, under this subparagraph (ii), the impact of
tax losses or credits arising before the Effective Date shall be disregarded,
but there shall be taken into account in any year (to the extent not previously
taken into account either in a prior year or under subparagraph (i) above), any
income tax benefit attributable to the Partnership which could be realized
(without regard to the actual realization) by the Partner in the current or any
prior taxable year, or portion thereof, commencing on the Effective Date
(including any tax losses or credits), computed at the applicable Tax Percentage
for the year that such benefit is taken into account for purposes of this
computation.

 

If the aggregate amount of distributions to cover estimated tax payments
received by any Partner pursuant to Section 6.2(a) exceeds the distribution to
which such Partner is actually entitled, such Partner shall forthwith refund
such excess to the Partnership at the request of the General Partner.

 

Notwithstanding the provisions of this Section 6.2(a), no distributions shall be
made pursuant to this Section 6.2(a) with respect to taxes to Trump or TCI that
have been (or are entitled to be) indemnified pursuant to Section 6.3.

 

(b) Amounts distributed to a Partner pursuant to paragraph (a) (ii) shall
constitute an Excess Tax Amount, and shall be treated as an early distribution
of amounts expected to become otherwise distributable to such Partner pursuant
to this Agreement. Subsequent distributions to which such Partner would
otherwise be entitled pursuant to Section 6.4 and Section 8.2 shall not be
distributed to such Partner but shall instead be deemed to have been distributed
and used to reduce prior Excess Tax Amounts until all previous distributions of
Excess Tax Amounts have been reduced to zero. Further, upon an exchange or
repurchase of a Partner’s Class A Units or Class B Units pursuant to the
Exchange Rights Agreement, the aggregate number of shares of Common Stock or the
amount of cash, as applicable, to which such Partner would otherwise be entitled
under the Exchange Rights Agreement shall, as provided in the Exchange Rights
Agreement, be reduced in an amount equal to any outstanding Excess Tax Amount
with respect to such Partner.

 

(c) In addition to the certificates required by Section 5.7, the Partnership
shall furnish the Partners with such information as they shall reasonably
request from time to time respecting estimates of the Partnership’s taxable
income or loss (and items thereof) for any fiscal year or portion thereof.

 

(d) Any amount paid by the Partnership for or with respect to any Partner on
account of any withholding tax or other tax payable with respect to the income,
profits or distributions of the Partnership pursuant to the Code, the
Regulations or any state or local statute, regulation or ordinance requiring
such payment (a “Withholding Tax Act”) shall

 



--------------------------------------------------------------------------------

be treated as a distribution to such Partner for all purposes of this Agreement,
consistent with the character or source of the income, profits or cash which
gave rise to the payment or withholding obligation. If the aggregate amounts
paid by the Partnership under Withholding Tax Acts shall exceed the distribution
to which such Partner actually is entitled under Article VI, such Partner shall
forthwith refund such excess to the Partnership, failing which such excess shall
be treated as an Excess Tax Amount and, as such, shall be applied to and reduce
the amount otherwise distributable pursuant to Article VI (including, for this
purpose, Sections 6.2(a) and 6.3) to such Partner in respect of the
Partnership’s next succeeding fiscal year or years.

 

(e) The General Partner shall have the authority to take all actions necessary
to enable the Partnership to comply with the provisions of this Section 6.2.
Nothing in this Section 6.2 shall create any obligation on the General Partner
to advance funds to the Partnership or to borrow funds from third parties in
order to make distributions pursuant to Section 6.2(a) or 6.3, or any payments
on account of any liability of the Partnership under a Withholding Tax Act.

 

Section 6.3. Transfers of Specified Property; Indemnification. Except as
provided in this Section 6.3, the Partnership shall not sell, transfer or
otherwise dispose of any Specified Property in a transaction in which gain is
recognized (in whole or in part) for U.S. federal income tax purposes without
the prior written consent of Trump. If the Partnership desires to sell, transfer
or otherwise dispose of a Specified Property in a transaction in which gain is
recognized, such transaction shall be effected in accordance with this Section
6.3.

 

(a) Not less than sixty (60) days prior to the date on which any such sale,
transfer or disposition is contemplated by the parties thereto to be
consummated, the Partnership shall notify Trump thereof in writing, which notice
shall set forth the names of the parties to such proposed transaction and, in
reasonable detail, the terms of such transaction.

 

(b) Within ten (10) Business Days of receipt of such notice, Trump shall advise
the Partnership in writing as to whether he consents to the transaction
described in such notice.

 

(c) If Trump does not consent to such transaction in writing prior to the
consummation thereof, subject to the provisions of subparagraph (d) below, the
Partnership may nevertheless proceed with such transaction, provided that the
Partnership shall to the fullest extent permitted by law indemnify and hold
Trump, and, so long as it is owned by Trump, TCI, harmless from and against any
and all U.S. federal, state and local income tax and, when applicable
alternative minimum tax, costs and expenses incurred (or to be incurred) or
payable by Trump and, so long as it is owned by Trump, by TCI, respectively, due
to his/its status as a Partner and attributable or relating to such transaction,
including, without limitation, the tax costs and expenses associated with any
indemnification provided by the Partnership pursuant to this subparagraph (c).
The amount payable by the Partnership pursuant to such indemnification shall be
determined by comparing the amount of federal, state and local income taxes and
alternative minimum tax incurred by Trump and, if applicable, TCI during such
taxable year with the

 



--------------------------------------------------------------------------------

amount of federal, state and local income taxes and alternative minimum tax he
or it would have incurred if such taxable sale, transfer or other disposition of
the subject Specified Property had not occurred.

 

(d) If the Partnership determines to proceed with any such sale, transfer or
other disposition of a Specified Property therein without Trump’s prior written
consent:

 

(i) The Partnership shall notify Trump of its determination to so proceed and to
indemnify Trump and, as applicable, TCI pursuant to subparagraph (c) above.

 

(ii) Not fewer than ten (10) Business Days after receipt of such notice, Trump
shall, or shall cause his accountant (the “Trump Accountant”) to, provide a
written and reasonably detailed estimate of federal, state and local income
taxes and, when applicable, alternative minimum tax, to be incurred by Trump
and, so long as it shall be owned by Trump, TCI in the year of such proposed
transaction, with and without giving effect to such transaction, and a written
and reasonably detailed calculation of the amount of indemnity expected to be
payable to Trump and, so long as it shall be owned by Trump, TCI, pursuant to
subparagraph (c) in consequence of such disposition.

 

(iii) If accountants chosen by the Partnership (the “Partnership Accountants”)
disagree with such estimate and/or calculation or if Trump (or the Trump
Accountant) does not timely provide such estimate and/or calculation, within ten
(10) days after the last day for Trump (or the Trump Accountant) to timely reply
pursuant to clause (ii) above, the Partnership shall cause the Partnership
Accountants to provide to Trump a written and reasonably detailed calculation of
their estimate and calculation of the amounts referred to in such clause (ii).

 

(iv) If the Trump Accountant disagrees with the Partnership Accountants’
estimate and/or calculation prepared pursuant to clause (iii) above, the Trump
Accountant and the Partnership Accountants shall negotiate in good faith to
resolve such disagreement. If the Trump Accountant and the Partnership
Accountants are unable to resolve such disagreement within ten (10) days after
receipt of the Partnership Accountants’ estimate and calculation pursuant to
clause (iii), the disagreement may be submitted to mediation as provided in
clause (v) by either such party by written notice to the other party (provided
that either such party may choose not to mediate and proceed directly to resolve
such disagreement, as provided in clause (vi)).

 

(v) A mediator to resolve such disagreement shall be mutually selected by the
Trump Accountant, on the one hand, and the Partnership Accountants, on the other
hand. If such parties cannot agree on a mediator within ten (10) days of the
notice of intent to mediate described in clause (iv) above, the CPR Institute
for Dispute Resolution (“CPR”) shall designate a mediator at the request of
either such party. The mediator shall conduct the mediation in New York City
during

 



--------------------------------------------------------------------------------

business hours within ten (10) days of appointment. The Trump Accountant and the
Partnership Accountants shall discuss their differences in good faith and
attempt, with the mediator’s assistance, to reach an amicable resolution of the
disagreement. The mediation shall be treated as a settlement discussion and
shall therefore be deemed confidential within the meaning of the Federal Rules
of Evidence, except that no statements of fact by any party may be used against
any such party if the mediation is unsuccessful. The mediator may not testify
for either party in any later proceeding related to the disagreement. The
mediation proceeding shall not be recorded or transcribed. Each of the
Partnership and Trump shall bear its or his own respective costs and expenses
incurred in connection with such mediation, provided that, for the avoidance of
doubt, the Partnership shall pay the fees and expenses of the Partnership
Accountants and Trump shall pay the fees and expenses of the Trump Accountant.
The Partnership and Trump shall share equally the fees and expenses of the
mediator.

 

(vi) If (x) either the Trump Accountant or the Partnership Accountants elect not
to mediate as provided in clause (v) above, or (y) if such parties have agreed
to mediate but have not resolved all disagreement within the mediation period
provided above, the mediation shall terminate, and within ten (10) days of the
later of (x) or (y), the Trump Accountant and the Partnership Accountants shall
promptly submit such dispute for resolution to the New York office of an
independent certified public accounting firm of recognized national standing,
which accounting firm shall be mutually acceptable to the Trump Accountant, on
the one hand, and the Partnership Accountants, on the other hand (the “Resolving
Accountant”). If the Trump Accountant and the Partnership Accountants cannot so
agree on the Resolving Accountant within such ten (10) day period, CPR shall
select such Resolving Accountant within ten (10) additional days. Unless
otherwise expressly agreed by the Trump Accountant, on the one hand, and the
Partnership Accountants, on the other hand, the Resolving Accountant shall
render its decision as to such disagreement within thirty (30) days after it is
referred to the Resolving Accountant. The Resolving Accountant’s function shall
be to resolve only such unresolved matters that are the subject of such
disagreement in accordance with the terms and provisions of this Agreement. The
decision of the Resolving Accountant shall be conclusive, final and binding upon
the Partnership, the Partnership Accountants, Trump and the Trump Accountants
and shall not be subject to any challenge or appeal by any such party. The fees
of the Resolving Accountant shall be shared equally by the Partnership and
Trump.

 

(e) Subject to subparagraph (i), the Partnership shall make any and all
indemnity payments payable pursuant to subparagraph (c) above (as finally agreed
or determined pursuant to subparagraph (d) above) to Trump and, so long as it
shall be owned by Trump, to TCI, on or prior to the date of consummation of such
sale, transfer or other disposition of the Specified Property or interest
therein (it being understood that the payment in full of such indemnity payment
or payments to Trump and, as applicable, TCI shall be a condition to the
consummation of any such sale, transfer or other disposition). Subject to
subparagraph (i), the Partnership shall make any and all indemnity payments
payable pursuant to subparagraph (c) above (as finally agreed or determined
pursuant to subparagraph (d) above)

 



--------------------------------------------------------------------------------

to Trump and, so long as it shall be owned by Trump, to TCI, at or prior to the
time of consummation of such sale, transfer or other disposition of the
Specified Property (it being understood that the payment in full of such
indemnity payment or payments to Trump and, as applicable, TCI shall be a
condition to the consummation of any such sale, transfer or other disposition).
All indemnity payment or payments (or adjustments to indemnity payments pursuant
to Section 6.3(f) or Section 6.3(g)) shall be made by the obligor by wire
transfer of immediately available funds to an account specified in writing by
the obligee.

 

(f) No later than fifteen (15) days following the earlier of (i) the filing by
Trump or, as applicable, TCI of his or its federal income tax return for the
year of sale, transfer or other disposition of a Specified Property that gives
rise to the indemnity payments made pursuant to subparagraph (e) above or (ii)
the due date (including extensions) for filing such tax returns, Trump shall, or
shall cause the Trump Accountant to, provide to the Partnership Accountants a
written and reasonably detailed calculation of federal, state and local income
taxes and, when applicable, alternative minimum tax, incurred by Trump and, so
long as it shall be owned by Trump, TCI for such year prepared using the
information reflected on Trump’s, and as applicable, TCI’s federal, state and
local income tax returns for such year (the “Applicable Tax Returns”), with and
without giving effect to such transaction, and a written and reasonably detailed
calculation of the amount of indemnity payable to Trump and, so long as it shall
be owned by Trump, TCI, pursuant to subparagraph (c) in consequence of such
disposition. Clauses (iii) through (vi) of subparagraph (d) shall be applicable
to any disagreement relating to such calculation between the Trump Accountant,
on the one hand, and the Partnership Accountants, on the other hand. Subject to
subparagraph (i) below, within five (5) Business Days after the determination of
the indemnity amount, as finally agreed or otherwise determined (pursuant to the
dispute resolution provisions of subparagraph (d)), either (i) Trump shall pay
and, as applicable, shall cause TCI to pay, to the Partnership the excess, if
any, of the amount paid pursuant to subparagraph (e) over the amount as finally
determined pursuant to this subparagraph (f), or (ii) the Partnership shall pay
to Trump and, as applicable, TCI the excess, if any, of the amount as finally
determined pursuant to this subparagraph (f) over the amount previously paid
pursuant to subparagraph (e) above.

 

(g) If (x) the Partnership files an amended tax return for a year in which an
indemnified disposition of a Specified Property occurred, (y) a tax return of
the Partnership for such year is the subject of a determination (as that term is
defined in Code Section 1313(a), with similar principles applicable for state or
local tax purposes) or (z) an Applicable Tax Return is the subject of a
determination, then within sixty (60) days following the filing of such amended
return or such determination, Trump shall, or shall cause the Trump Accountant
to, revise the computation described in subparagraph (f) (in accordance with the
procedures set forth therein), calculated as if the Applicable Tax Return had
been filed on the basis of such amended return (in the case of clause (x)) or on
the basis of such determination (in the case of clause (y) or (z)). Subject to
subparagraph (i), within five (5) Business Days after the revised indemnity
amount with respect to such Applicable Tax Return has been finally agreed or
otherwise determined (pursuant to the dispute resolution provisions of
subparagraph (d)), either (i) the Partnership shall pay to Trump, and as
applicable, TCI, the excess of the revised indemnity amount over the net amount
previously paid to Trump and, as applicable, TCI pursuant to this Section 6.3
with respect to

 



--------------------------------------------------------------------------------

such Applicable Tax Return or (ii) Trump shall pay and, as applicable, shall
cause TCI to pay to the Partnership the excess of the net amount previously paid
to Trump and, as applicable, TCI pursuant to this Section 6.3 with respect to
such Applicable Tax Return over the revised indemnity amount. Except as
explicitly provided in this subparagraph (g), no indemnity amounts determined
pursuant to subparagraphs (d) and (f) shall be redetermined, and no further
amounts shall be payable, in connection with any indemnified disposition of a
Specified Property.

 

(h) Payments made by the Partnership to Trump and TCI pursuant to this Section
6.3 shall be treated as guaranteed payments within the meaning of Section 707(c)
of the Code.

 

(i) Notwithstanding anything to the contrary in this Section 6.3, the maximum
amount payable in the aggregate to Trump and TCI pursuant to this Section 6.3
with respect to any or all of the Specified Properties in one or multiple
transactions throughout the life of the Partnership from and after the date
hereof shall not exceed $100 million. For the avoidance of doubt, the amount of
such indemnification (and any costs incurred in respect thereof) shall be borne
by all Partners (including Trump and TCI as Partners) in accordance with their
relative Percentage Interests, shall not be indemnified, and shall be allocated
in accordance with Article V.

 

(j) Each of Trump and the Partnership shall (and shall cause the Trump
Accountant and the Partnership Accountants, respectively, to) reasonably
cooperate with one another and with their respective advisors in connection with
the preparation of the calculations of the amount payable by or to the
Partnership, Trump and/or TCI pursuant to this Section 6.3, including, without
limitation, by making books and records available for review and making advisors
(including accountants) available to discuss matters relating to such
calculations. Notwithstanding the foregoing agreement of cooperation, the
Partnership shall, and shall cause its partners (other than Trump and his
controlled Affiliates), officers, directors (or similar Persons), employees,
representatives, advisors, accountants (including the Partnership Accountants),
agents and Affiliates (collectively, “Representatives”) to, maintain any
information provided or made available thereto (regardless of the format or
medium in which it is so provided or made available) by or on behalf of Trump or
the Trump Accountant in connection with such calculation or otherwise pursuant
to this Section 6.3 strictly confidential and, without the prior written consent
of Trump (and subject to the provisos below), shall not disclose any such
information to any Person other than the Partnership and its Representatives who
need to know such information for the purpose of determining such calculation
(which Representatives shall have agreed to comply with the confidentiality
provisions of this subparagraph (j)), provided that, without the prior written
consent of Trump, the Partnership shall not (and shall cause its Representatives
not to) disclose any such information relating to Trump’s personal income tax or
his liability therefor to any Person other than the Partnership Accountants, the
Trump Accountant, the Resolving Accountant and the mediator referred to above;
provided, however, that the Partnership and its Representatives may otherwise
disclose such information only to the extent required by applicable law,
provided that, not less than ten (10) days prior to any such required
disclosure, the Partnership shall notify Trump thereof (which notice shall

 



--------------------------------------------------------------------------------

include, to the extent possible, and describe in reasonable detail such
information so required to be disclosed) and shall reasonably cooperate with
Trump to obtain assurance that such information so disclosed will be accorded
confidential treatment (it being understood, however, that the General Partner
may publicly disclose only the amount of indemnification paid pursuant to this
Section 6.3).

 

Section 6.4. Other Distributions. After payments and distributions, if any, of
the amounts set forth in Section 6.2 above, and subject to Section 6.2(b), the
Partnership may distribute, in the discretion of a majority of the board of
directors of the General Partner, cash or other property, valued at its Fair
Market Value, to the Partners. Any such distributions shall be made pro rata in
accordance with their Percentage Interests.

 

Section 6.5. Non-Recourse. Notwithstanding any other provisions of this
Agreement, the obligations to make distributions contemplated hereby shall be
limited to the assets of the Partnership and shall be non-recourse with respect
to the Partners and any of their assets.

 

ARTICLE VII.

 

RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

 

Section 7.1. Powers and Duties of General Partner.

 

(a) The General Partner shall be responsible for the management of the
Partnership’s business and affairs. Except as otherwise expressly provided in
this Agreement, and subject to the limitations contained in Section 7.2 hereof
with respect to Major Decisions, the General Partner shall have, and is hereby
granted, full and complete power, authority and discretion to take such action
for and on behalf of the Partnership and in its name as the General Partner
shall, in its sole and absolute discretion, deem necessary or appropriate to
carry out the Partnership’s business and the purposes for which the Partnership
was organized. Except as otherwise expressly provided herein, and subject to
Section 7.2 hereof, the General Partner shall, on behalf of, and at the expense
of, the Partnership, have the right, power and authority:

 

(i) to manage, control, invest, reinvest, acquire by purchase, lease or
otherwise, sell, contract to purchase or sell, grant, obtain or exercise options
to purchase, options to sell or conversion rights, assign, transfer, convey,
deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the business or purposes of the Partnership;

 

(ii) to acquire, directly or indirectly, interests in gaming ventures of any
kind and of any type, and any and all kinds of interests therein (including,
without limitation, Entities investing therein), and to determine the manner in
which title thereto is to be held; to manage (directly or through management
agreements), insure against loss, protect and subdivide any of such gaming

 



--------------------------------------------------------------------------------

ventures, interests therein or parts thereof; and to participate in the
ownership, management and operation of any gaming venture;

 

(iii) to employ, engage, indemnify or contract with or dismiss from employment
or engagement Persons to the extent deemed necessary or appropriate by the
General Partner for the operation and management of the Partnership’s business,
including but not limited to contractors, subcontractors, engineers, architects,
surveyors, mechanics, consultants, accountants, attorneys, insurance brokers and
others;

 

(iv) to enter into contracts on behalf of the Partnership, and to cause all
General Partner Expenses to be paid;

 

(v) to borrow or loan money, obtain or make loans and advances from and to any
Person for Partnership purposes and to apply for and secure from or accept and
grant to any Person credit or accommodations; to contract liabilities and
obligations (including interest rate swaps, caps and hedges) of every kind and
nature with or without security; and to repay, collect, discharge, settle,
adjust, compromise or liquidate any such loan, advance, obligation or liability;

 

(vi) to grant security interests, mortgage, assign, deposit, deliver, enter into
sale and leaseback arrangements or otherwise give as security or as additional
or substitute security or for sale or other disposition any and all Partnership
property, tangible or intangible, including, but not limited to, personal
property and real estate and interests in land trusts, and to make substitutions
thereof, and to receive any proceeds thereof upon the release or surrender
thereof; to sign, execute and deliver any and all assignments, deeds, bills of
sale and contracts and instruments in writing; to authorize, give, make,
procure, accept and receive moneys, payments, property notices, demands,
protests and authorize and execute waivers of every kind and nature; to enter
into, make, execute, deliver and receive agreements, undertakings and
instruments of every kind and nature; and generally to do any and all other acts
and things incidental to any of the foregoing or with reference to any dealings
or transactions which the General Partner may deem necessary, proper or
advisable to effect or accomplish any of the foregoing or to carry out the
business and purposes of the Partnership;

 

(vii) to acquire and enter into any contract of insurance (including, without
limitation, general partner liability and partnership reimbursement insurance
policies) which the General Partner may deem necessary or appropriate;

 

(viii) to conduct any and all banking transactions on behalf of the Partnership;
to adjust and settle checking, savings and other accounts with such institutions
as the General Partner shall deem appropriate; to draw, sign, execute, accept,
endorse, guarantee, deliver, receive and pay any checks, drafts, bills of
exchange, acceptances, notes, obligations, undertakings and other instruments
for or relating to the payment of money in, into or from any account in the
Partnership’s name; to make deposits into and withdrawals from the Partnership’s

 



--------------------------------------------------------------------------------

bank accounts and to negotiate or discount commercial paper, acceptances,
negotiable instruments, bills of exchange and dollar drafts;

 

(ix) to demand, sue for, receive and otherwise take steps to collect or recover
all debts, rents, proceeds, interests, dividends, goods, chattels, income from
property, damages and all other property, to which the Partnership may be
entitled or which are or may become due the Partnership from any Person; to
commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;

 

(x) to acquire interests in and contribute money or property to any limited or
general partnerships, joint ventures, Subsidiaries or other Entities as the
General Partner deems desirable and to conduct the Partnership’s business
through such Entities;

 

(xi) to maintain or cause to be maintained the Partnership’s books and records;

 

(xii) to prepare and deliver, or cause to be prepared and delivered, all
financial and other reports with respect to the operations of the Partnership,
and prepare and file all tax returns and reports;

 

(xiii) to do all things which are necessary or advisable for the protection and
preservation of the Partnership’s business and assets, and to execute and
deliver such further instruments and undertake such further acts as may be
necessary or desirable to carry out the intent and purposes of this Agreement
and as are not inconsistent with the terms hereof; and

 

(xiv) in general, to exercise all of the general rights, privileges and powers
permitted to be had and exercised under the Act.

 

(b) Except as otherwise provided in this Agreement, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any specific liability or litigation on
behalf of the Partnership.

 

(c) Notwithstanding the provisions of Section 7.1(a), the Partnership shall not
commingle its funds with those of any Affiliate or other Entity; funds and other
assets of the Partnership shall be separately identified and segregated; all of
the Partnership’s assets shall at all times be held by or on behalf of the
Partnership, and, if held on behalf of the Partnership by another Entity, shall
at all times be kept identifiable (in accordance

 



--------------------------------------------------------------------------------

with customary usages) as assets owned by the Partnership; and the Partnership
shall maintain its own separate bank accounts, payroll and books of account.

 

(d) Notwithstanding the provisions of Section 7.1(a), the Partnership shall pay
from its own assets all obligations of any kind incurred by the Partnership.

 

Section 7.2. Major Decisions. The General Partner shall not, without the prior
Consent of the Limited Partners undertake, on behalf of the Partnership, any of
the following actions at any time that the Limited Partners (not including the
General Partner) own in the aggregate more than ten percent (10%) of the issued
and outstanding Partnership Interests (the “Major Decisions”):

 

(a) except as permitted by Articles IX and XII hereof, admit a new Limited
Partner;

 

(b) make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;

 

(c) institute any proceedings for Bankruptcy on behalf of the Partnership; or

 

(d) dissolve the Partnership.

 

Without the consent of all the Limited Partners, the General Partner shall have
no power to do any act in contravention of this Agreement or possess any
Partnership property for other than a Partnership purpose. In addition, the
General Partner shall have no power to do any act in contravention of applicable
law.

 

Section 7.3. Reimbursement of the General Partner.

 

(a) Except as provided in this Section 7.3 and elsewhere in this Agreement
(including the provisions of Articles VI and VIII), the General Partner shall
not receive payments from, or be compensated for its services as general partner
of, the Partnership.

 

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all General Partner Expenses. The Partners agree that the General Partner
Expenses shall be deemed to be incurred on behalf of the Partnership. The
General Partner represents that, except as permitted by Section 7.4, its sole
business is the ownership of direct and indirect interests in and operation of
the Partnership and as such all of the General Partner Expenses will be incurred
for the benefit of the Partnership.

 

Section7.4. Outside Activities of the General Partner. Without the Consent of
the Limited Partners, the General Partner shall not directly or indirectly enter
into or conduct any Outside Business Activity.

 



--------------------------------------------------------------------------------

Section 7.5. Contracts with Affiliates.

 

(a) The Partnership may engage in transactions and enter into contracts with
Affiliates on terms that are no less favorable to the Partnership than would be
available at the time of such transaction or transactions in a comparable
transaction in arms-length dealings with an unaffiliated third party; provided
that, the foregoing shall not limit or affect in any respect any of the
transactions or contracts with Trump or his Affiliates that are contemplated by
this Agreement or the Plan or are otherwise in being or effect as of the
Effective Date.

 

(b) Notwithstanding the foregoing:

 

(i) No compensation shall be paid directly or indirectly to the Initial Limited
Partner by the Partnership or any of its Subsidiaries, except (A) as set forth
in the Services Agreement, (B) as set forth in the Trademark License Agreement,
(C) as set forth in the Right of First Offer Agreement, (D) as set forth in the
Trump Tower Lease, or (E) with the approval of the Special Committee of the
board of directors of the General Partner; and

 

(ii) The Partnership and its Subsidiaries shall not enter into any management,
services, consulting or similar agreements with the Initial Limited Partner or
any of his controlled Affiliates, except (A) as set forth in the Services
Agreement, or (B) employment agreements in the ordinary course of business,
consistent with industry practice, which are approved by the Compensation
Committee of the board of directors of the General Partner.

 

provided, however, that, for the avoidance of doubt, the foregoing shall not
limit or affect in any respect any of the transactions or contracts with Trump
or his Affiliates that are contemplated by this Agreement or the Plan or are
otherwise in being or effect as of the Effective Date.

 

Section 7.6. Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an Entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby acknowledges and confirms that any Partnership assets
for which legal title is held in the name of the General Partner or any nominee
or Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

Section 7.7. Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General

 



--------------------------------------------------------------------------------

Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner shall be conclusive evidence in favor of any
and every Person relying thereon or claiming thereunder that (i) at the time of
the execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

Section 7.8. Liability of the General Partner.

 

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary or other damages to the
Partnership, any of the Partners or any assignee of any interest of any Partner
for losses sustained or liabilities incurred as a result of errors in judgment
or of any act or omission if the General Partner acted in good faith without
fraud, gross negligence, willful misconduct or a breach of the General Partner’s
fiduciary duties to the Limited Partners. The General Partner shall not be
obligated to make any additional payments from its own funds or Capital
Contributions for the purpose of returning any capital of the Limited Partners.

 

(b) Subject to its obligations and duties as General Partner set forth in
Section 7.1 hereof, the General Partner may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any act of any such agent appointed by it in good faith and
without gross negligence including, without limitation, any willful misconduct
or gross negligence on the part of any such agent.

 

Section 7.9. Officers of the Partnership. The Partnership shall have such
officers, if any, as the General Partner from time to time may in its discretion
elect or appoint. The Partnership may also have such agents, if any, as the
General Partner from time to time may in its discretion choose. Each officer
shall have such duties and powers as are commonly incident to his or her office
and such additional duties and powers as the General Partner may from time to
time designate. Each officer and agent shall retain his or her authority at the
discretion of the General Partner.

 

Section 7.10. Covenants of TER Regarding the Issuance of New Securities. TER
hereby covenants and agrees that so long as it is a General Partner:

 

(a) TER shall not issue any additional shares of Class B Stock, except to the
Initial Limited Partner and his Permitted Holders.

 



--------------------------------------------------------------------------------

(b) TER shall not issue any additional New Securities, other than pro rata to
all holders of Common Stock unless (x) the General Partner shall cause the
Partnership to issue to TER (or, in the absence of such issuance, there shall be
deemed to have been issued to TER) Additional Partnership Interests, as provided
in Section 4.2(b)(i) and (y) TER contributes the gross proceeds (net of any
Issuance Costs not paid by the Partnership, which Issuance Costs shall be deemed
to have been contributed to the Partnership as a Capital Contribution for
purposes of Section 4.3), if any, from the issuance of such New Securities and
from the exercise of rights contained in such New Securities to the Partnership.

 

(c) In connection with any issuance of New Securities pursuant to paragraph (b)
of this Section 7.10, TER shall make a Capital Contribution to the Partnership
of the gross proceeds (net of any Issuance Costs not paid by the Partnership)
raised in connection with such issuance (and any proceeds paid upon conversion
or exchange of the New Securities) and the Partnership shall, as agent for TER,
simultaneously pay the Issuance Costs to the extent included in General Partner
Expenses, and credit such contribution to the capital account of TER.

 

Section 7.11. Other Matters Concerning the General Partner.

 

(a) The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report or other document reasonably believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion of such Persons as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
and in accordance with such advice or opinion shall be prima facie evidence that
such actions have been done or omitted in good faith.

 

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and
any attorney or attorneys-in-fact duly appointed by the General Partner. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty which is permitted or required to be done by the General Partner
hereunder.

 

Section 7.12. Certain Covenants of the Partnership.

 

(a) Except as set forth below, until the earlier of (i) Trump’s death, (ii) the
date upon which Trump is no longer a Partner, or (iii) the sale or other
disposition of assets comprising not less than 90% of the fair value of the
gross assets of the Company and its subsidiaries (excluding from such
calculation, current assets), the Partnership shall maintain New Notes or
replacement debt (described below) of at least $730 million. If

 



--------------------------------------------------------------------------------

the $730 million of Indebtedness described above is not in form of New Notes,
then such replacement debt must satisfy all of the requirements of Code Section
465(b)(6), it being understood and agreed that debt issued under SEC Rule 144A
(including registered debt issued in a subsequent A/B exchange) shall be deemed
to satisfy the “holder” requirement of Code Section 465(b)(6)(B)(ii).

 

(b) Within (i) sixty (60) days after Trump’s receipt of his Form K-1 for each
tax year or (ii) twenty (20) days after receipt of notice of the intended
disposition of any Specified Property pursuant to Section 6.3, Trump shall
determine in good faith and then notify the General Partner (including with
reasonable documentation supporting such determination) the extent to which, if
any, the amount of New Notes or replacement debt specified in Section 7.12(a)
and the special allocation of excess nonrecourse liabilities specified in the
second sentence of Section 5.2(d) are still necessary to avoid taxable income
recognition by Trump or TCI pursuant to Code Section 465(e) or Code Section 731,
computed as of the end of such prior taxable year (in the case of clause (ii),
after giving effect to the transaction stated in the notice and any payments
required under Section 6.3, if any). If and to the extent that such amount or
such special allocation is no longer necessary, the Partnership shall, as the
case may be, (i) no longer be required to maintain such debt or (ii) no longer
maintain such special allocation of excess nonrecourse liabilities (and such
special allocation shall be deemed to be adjusted accordingly) and, at such time
as such special allocation is of no further effect, Section 5.1(a) shall
terminate and be of no further force or effect.

 

(c) The Partnership shall file its tax returns and reports consistently with the
position that the New Notes constitute qualified nonrecourse financing, and the
allocation set forth in Section 5.2(d), and agrees to use reasonable efforts to
support the foregoing positions in any tax audit or proceeding involving the
Partnership, but the Partnership does not warrant that these positions may not
be successfully challenged. Trump may, at his option, guarantee all or any
portion of the debt of the Partnership, on a “bottom guarantee” basis or
otherwise on such terms as Trump in his sole discretion shall determine.

 

(d) The Partnership shall inform Trump of the results of any Collateral
Valuation (as defined in the New Notes Indenture) and allow him reasonable
access to such valuation and supporting documentation and the Partnership shall
consult in good faith with Trump as to whether, and which, Additional Collateral
(as defined in the New Notes Indenture) may be pledged under the New Notes
Indenture solely for the purpose of ensuring compliance of Code Section
465(b)(6) and Treasury Regulation Section 1.465-27.

 

(e) With respect to the Non-Recourse Portion (as defined in the New Notes
Indenture) of the New Notes required to be maintained pursuant to this Section
7.12, the Partnership shall not, after the Effective Date, (i) amend the terms
of the New Notes Indenture in a manner which would result in the Non-Recourse
Portion (as defined in the New Notes Indenture) of the New Notes failing to
satisfy the requirements of Code Section 465(b)(6) and Treasury Regulation
Section 1.465-27, (ii) allow an entity treated as a corporation for U.S. federal
income tax purposes to guarantee any of the obligations

 



--------------------------------------------------------------------------------

under the Non-Recourse Portion (as defined in the New Notes Indenture) of the
New Notes, or (iii) grant Additional Collateral (as defined in the New Notes
Indenture) to the holders of the New Notes which would result in the
Non-Recourse Portion of the New Notes failing to satisfy the requirements of
Code Section 465(b)(6) and Treasury Regulation Section 1.465-27. Until the
Non-Recourse Portion of the New Notes is reduced to zero, the Partnership shall
not exercise any of its rights under Article VIII of the New Notes Indenture or
otherwise effect any Legal Defeasance or Covenant Defeasance (as each such term
is defined in the New Notes Indenture) unless after giving effect to such
defeasance, the Partnership is in compliance with Section 7.12(a) as a result of
the issuance of replacement debt.

 

ARTICLE VIII.

 

DISSOLUTION, LIQUIDATION AND WINDING-UP

 

Section 8.1. Accounting. In the event of the dissolution of the Partnership, a
proper accounting shall be made of the Capital Account of each Partner and of
the Net Income or Net Loss of the Partnership from the date of the last previous
accounting to the date of dissolution.

 

Section 8.2. Distribution on Dissolution. In the event of the dissolution of the
Partnership for any reason, the assets of the Partnership shall be liquidated
for distribution in the following rank and order:

 

(a) To creditors of the Partnership, including Partners who are creditors, to
the extent otherwise permitted by law, in satisfaction of the liabilities of the
Partnership (whether by payment or the making of reasonable provision for
payment thereof); and

 

(b) To the Partners in accordance with the positive balances in their Capital
Accounts after giving effect to all contributions, distributions and allocations
for all periods.

 

Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (a) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the provisions of this Section
8.2.

 

Section 8.3. Timing Requirements.

 

(a) In the event that the Partnership is “liquidated” within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and all distributions to
the Partners pursuant to Section 8.2(b) hereof shall, subject to the Act, be
made no later than the later to occur of (i) the last day of the taxable year of
the Partnership in which such liquidation occurs or (ii) ninety (90) days after
the date of such liquidation.

 

(b) Notwithstanding the provisions of Section 8.2 hereof which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if upon dissolution of the Partnership, the
Liquidating Trustee determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would

 



--------------------------------------------------------------------------------

cause undue loss to the Partners, the Liquidating Trustee may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any assets
except those necessary to satisfy liabilities of the Partnership (including to
those Partners which are creditors of the Partnership) and/or, with the Consent
of the Limited Partners, distribute to the Partners, in lieu of cash, as tenants
in common and in accordance with the provisions of Section 8.2 hereof, undivided
interests in such Partnership assets as the Liquidating Trustee deems not
suitable for liquidation. Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidating Trustee, such distributions in
kind are in the best interest of the Partners, and shall be subject to such
conditions relating to the disposition and management of such properties as the
Liquidating Trustee deems reasonable and equitable and to any agreements
governing the operation of such properties at such time. The Liquidating Trustee
shall determine the fair market value of any property distributed in kind using
such reasonable method of valuation as it may adopt.

 

Section 8.4. Termination. The Partnership shall terminate when (i) all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the Partners in the manner provided for in this Agreement and (ii) the
Certificate shall have been canceled in the manner required by the Act.

 

Section 8.5. Dissolution. The Partnership shall be dissolved upon the occurrence
of any of the following events:

 

(a) the dissolution, liquidation, termination, withdrawal, death, insanity,
retirement or Bankruptcy of the General Partner or other event causing the
General Partner to cease to be a general partner of the Partnership (a
“Disabling Event”), unless the Partnership is continued in accordance with the
Act or this Agreement;

 

(b) the election to dissolve the Partnership made in writing by the General
Partner with the Consent of the Limited Partners;

 

(c) the sale or other disposition of all or substantially all of the assets of
the Partnership;

 

(d) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act, which decree is final and not subject to appeal; or

 

(e) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act.

 

Section 8.6. Continuation of the Partnership. The Partners hereby waive their
right of partition and agree, that except as provided in Section 9.7, they shall
not do anything that would terminate the Partnership prior to the expiration of
its term without the prior Consent of the Limited Partners. Notwithstanding
Section 8.5(a), upon the occurrence of any Disabling Event, the Partnership
shall not be dissolved and required to be wound up in connection with any such
event if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, a Majority-in-Interest of

 



--------------------------------------------------------------------------------

the Limited Partners agree in writing or vote to continue the business of the
Partnership and to the appointment, effective as of the date of such event, if
required, of one or more additional general partners of the Partnership, which
substitute General Partner accepts such election and agrees to serve as General
Partner. Such successor General Partner shall thereupon succeed to the rights
and obligations of the General Partner as provided in Section 9.1. A General
Partner which has suffered a Disabling Event shall automatically be converted to
a Limited Partner having none of the voting rights or privileges provided
hereunder for the election to continue the Partnership as provided above.

 

ARTICLE IX.

 

TRANSFER AND REDEMPTION OF PARTNERSHIP INTERESTS;

CERTAIN CONSENT RIGHTS

 

Section 9.1. General Partner Transfer.

 

(a) Except as set forth in Section 9.7, during such time as the Limited Partners
(not including the General Partner) own in the aggregate more than ten percent
(10%) of the issued and outstanding Partnership Interests, the General Partner
shall not withdraw from the Partnership and shall not Transfer all or any
portion of its interest in the Partnership without the Consent of the Limited
Partners.

 

(b) Upon any Transfer of a Partnership Interest by the General Partner in
accordance with the provisions of this Section 9.1 (other than in connection
with the granting of a Lien), the transferee General Partner shall become vested
with the powers and rights of the transferor General Partner, and shall be
liable for all obligations and responsible for all duties of the General
Partner, once such transferee has executed such instruments as may be necessary
to effectuate such admission and to confirm the agreement of such transferee to
be bound by all the terms and provisions of this Agreement with respect to the
Partnership Interest so acquired. It shall be a further condition to any
Transfer otherwise permitted hereunder (other than in connection with the
granting of a Lien) that the transferee assumes by express agreement (or
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the General Partner are assumed by a successor corporation by
operation of law) all of the obligations of the transferor General Partner under
this Agreement with respect to such transferred Partnership Interest and no such
Transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor General Partner are assumed by a
successor corporation by operation of law) shall relieve the transferor General
Partner of its obligations under this Agreement without the Consent of the
Limited Partners. In connection with any such permitted Transfer (other than in
connection with the granting of a Lien), the successor General Partner shall be
deemed admitted as such immediately prior to the effective time of the Transfer
from the transferor General Partner and shall continue the business of the
Partnership without dissolution. If the transferor General Partner Transfers its
entire general partner interest in the Partnership, such transferor General
Partner shall cease to be a general partner of the Partnership immediately
following the admission of the transferee General Partner as a general partner
of the Partnership.

 



--------------------------------------------------------------------------------

(c) If the General Partner withdraws or retires from the Partnership in
violation of this Agreement, the Partnership business may be continued pursuant
to Section 8.6.

 

Section 9.2. Transfers by Limited Partners.

 

(a) No Limited Partner shall have the right, directly or indirectly, to Transfer
all or any part of its Partnership Interest to any Person without the prior
written consent of the General Partner, including a majority of the Special
Committee, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required for (i) a Transfer of
Partnership Interests pursuant to Article XII hereof, (ii) a Transfer of
Partnership Interests to a Permitted Holder, (iii) the subjecting of a Limited
Partnership Interest to a Permitted Limited Partnership Interest Lien or (iv)
the subsequent foreclosure on such a Permitted Limited Partnership Interest
Lien.

 

(b) It shall be a further condition to any Transfer (other than the granting of
a Permitted Limited Partnership Interest Lien) otherwise permitted hereunder
(including upon the foreclosure of any Lien) that the transferee assume by
operation of law or express agreement all of the obligations of the transferor
Limited Partner under this Agreement (including, without limitation, under
Article IX) with respect to such transferred Partnership Interest and no such
Transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its reasonable discretion (it being understood that, without limiting the
generality of Section 9.5, a transferor Partner shall be deemed relieved from
such obligations, without the necessity of any such approval, in respect of
Partnership Interests transferred to the General Partner pursuant to Article XII
hereof). Upon such Transfer, the transferee shall, subject to Section 9.2(d), be
admitted as a substituted Limited Partner and shall succeed to all of the
rights, including rights with respect to Article XII hereof, of the transferor
Limited Partner under this Agreement in the place and stead of such transferor
Limited Partner (which succession, in the event of a pledge, may be entered into
and become effective at the time of foreclosure or other realization of such
pledge). Any transferee, whether or not admitted as a substituted Limited
Partner, shall succeed to the obligations of the transferor hereunder (unless
such transfer is a pledge, encumbrance, hypothecation or mortgage or except as
otherwise provided herein). Unless admitted as a Limited Partner pursuant to,
and in accordance with, the terms hereof, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have rights hereunder, other
than (i) to receive such portion of the distributions made by the Partnership as
are allocable to the Percentage Interest transferred and (ii) under Article XII
hereof.

 

(c) In addition to any other restrictions on transfer provided herein, no
Partnership Interest of a Limited Partner shall be transferable unless the
General Partner has determined by written notification (a “Transfer
Determination”) to the transferring Limited Partner, which Transfer
Determination shall not be unreasonably withheld and shall be deemed given if
not refused within ten Business Days of the notice to the

 



--------------------------------------------------------------------------------

Partnership of a proposed transfer; provided that, the proposed transferor and
transferee have promptly responded in writing to the reasonable requests, if
any, of the General Partner for additional information sufficient for the
General Partner to determine the matters set forth in this Section 9.2(c), that
either (i) such transfer will not cause (x) any lender to the Partnership to
hold in excess of ten (10) percent of the aggregate Partnership Interests or any
other percentage of the Partnership Interest that would, pursuant to the
Regulations under Section 752 of the Code or any successor provision, cause a
loan by such lender to constitute Partner Nonrecourse Debt, (y) a transfer of a
Partnership Interest the value of which would have been less than $20,000 when
issued, or (z) a prohibited transaction (as defined in section 4975(c) of the
Code or Section 406 of ERISA) to occur, or the Partnership to become, with
respect to any employee benefit plan subject to Title 1 of ERISA, a “party in
interest” (as defined in Section 3(14) of ERISA) or a “disqualified person” (as
defined in Section 4975(e)(2) of the Code), or the Partnership to be deemed to
hold “plan assets” (as defined in regulations promulgated by the Department of
Labor) of any employee benefit plan subject to Title I of ERISA, or (ii) the
General Partner has determined to waive one or more of such requirements as of
the Effective Date, and may, after the Effective Date, waive one or more of such
requirements in its reasonable discretion after having determined that the
transfer will not materially adversely affect the Partnership, its assets or any
Partner, or constitute a violation of law.

 

(d) Any transferee of the interest of a Limited Partner pursuant to this Section
9.2 shall, upon the written request of such transferee and the transferring
Limited Partner and the consent of the General Partner, including a majority of
the Special Committee, which consent shall not be unreasonably withheld or
delayed, be admitted as a Limited Partner under this Article IX, and the
transferring Limited Partner shall, if all of its Partnership Interests have
been Transferred, cease to be a limited partner of the Partnership. Such
transferee shall be admitted as a limited partner of the Partnership upon its
execution of a counterpart signature page to this Agreement. If the transferring
Limited Partner Transfers all of its limited partner interests in the
Partnership, such admission shall be deemed to have occurred immediately prior
to the Transfer. The Partnership shall not be required in any way to determine
the validity of any written instrument referred to in the immediately preceding
sentence, and shall be authorized to rely upon any such written instrument
signed by the necessary parties.

 

(e) Any permitted transferee under Section 9.2 who is not admitted as a
substituted Limited Partner in accordance with this Article IX (including,
without limitation, Sections 9.2(b) and 9.2(d)) shall be considered an assignee
for purposes of this Agreement. An assignee shall be deemed to have had assigned
to it, and shall be entitled to receive, distributions from the Partnership and
the share of Net Income, Net Losses and any other items of income, gain, loss,
deduction and credit of the Partnership and rights attributable to the
Partnership Interests assigned to such transferee, and shall have the rights of
the transferor under Article XII hereof, but shall not be deemed to be a holder
of Partnership Interests for any other purpose under this Agreement, and shall
not be entitled to vote such Partnership Interests in any matter presented to
the Limited Partners for a vote or consent. In the event any such transferee
desires to make a further assignment of any such Partnership Interests, such
transferee shall be subject to all the

 



--------------------------------------------------------------------------------

provisions of this Article IX to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Interests.

 

(f) The Limited Partners acknowledge that the Partnership Interests have not
been registered under any federal or state securities laws and, as a result
thereof, they may not be sold or otherwise transferred, except in compliance
with such laws. Notwithstanding anything to the contrary contained in this
Agreement, no Partnership Interest may be sold or otherwise transferred unless
such transfer is exempt from registration under any applicable securities laws
or such transfer is registered under such laws, it being acknowledged that the
Partnership has no obligation to take any action which would cause any such
Partnership Interests to be registered.

 

(g) Any transferee of ownership of the Partnership Interests originally held by
the Initial Limited Partner shall have the right to purchase from the transferor
of such Partnership Interests a pro rata portion of the Class B Stock held by
such transferor at a purchase price equal to its par value.

 

Section 9.3. Certain Additional Restrictions on Transfer. In addition to any
other restrictions on Transfer herein contained, in no event may any Transfer of
a Partnership Interest by any Partner be made (i) to any Person that lacks the
legal right, power or capacity to own a Partnership Interest; (ii) if such
Transfer would cause a termination of the Partnership for federal income tax
purposes, except with the Consent of the Limited Partners, subject to the
provisions of Section 9.7; (iii) if such Transfer would, in the opinion of
counsel to the Partnership, cause the Partnership to cease to be classified as a
partnership for federal income tax purposes; (iv) if such Transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704(b)
of the Code; (v) if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title 1 of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (vi) in violation of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976; (vii) if such transfer
would, in the opinion of counsel to the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101 or (viii) if such
transfer would cause the Partnership to fail to meet the “private placement safe
harbor” described in Treasury Regulation Section 1.7704-1(h).

 

Section 9.4. Effective Dates of Transfers.

 

(a) Transfers pursuant to this Article IX may be made on any day, but for
purposes of this Agreement, the effective date of any such Transfer shall be (i)
the first day of the month in which such Transfer occurred if such Transfer
occurred on or prior to the fifteenth calendar day of a month, or (ii) the first
day of the month immediately following the month in which such transfer
occurred, if such Transfer occurred after the fifteenth calendar day of a month,
or such other date determined by the General Partner pursuant to such convention
as may be administratively feasible and consistent with applicable law.

 



--------------------------------------------------------------------------------

(b) If any Partnership Interest is Transferred (other than the granting of a
Permitted Limited Partnership Interest Lien) in compliance with the provisions
of this Article IX, on any day other than the first day of a calendar year, then
Net Income, Net Loss, each item thereof and all other items attributable to such
Partnership Interest for such year shall be allocated to the transferor Partner,
or the redeemed or selling Partners, as the case may be, and, in the case of a
Transfer other than a redemption or the granting of a Permitted Limited
Partnership Interest Lien, to the transferee Partner, by taking into account
their varying interests during such year in accordance with Section 706(d) of
the Code, using the interim closing of the books method. Solely for purposes of
making such allocations, each of such items for the calendar month in which the
effective date of a Transfer (other than the granting of a Lien) occurs shall be
allocated to the transferor or transferee Partner as provided in Section 9.4(a),
and for purposes of Section 9.4(a), the transferee shall be the owner of the
Partnership Interest at the close of business on any day on which a Transfer
takes place.

 

Section 9.5. Transfer.

 

(a) The term “Transfer,” when used in this Article IX with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which a
Partner purports to assign its Partnership Interest or any portion thereof to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange, granting of a Lien or any other disposition
by law or otherwise; provided, however, that the term “Transfer,” when used in
this Article IX (except when such term is used in Section 9.4) does not include
any acquisition of Partnership Interests from a Limited Partner by the General
Partner or the Partnership pursuant to Article XII.

 

(b) The Limited Partner has consented, in Section 4.1, to certain issuances of
Partnership Interests, and the foregoing provisions of this Article IX, to the
extent that they would, but for such Section or this subsection (b), be
applicable to such Transfers, are hereby deemed satisfied or waived.

 

(c) The General Partner is hereby authorized on behalf of each of the Partners
to amend this Agreement (including the schedules hereto) to reflect the
admission of any transferee of a Partnership Interest as a substituted Limited
Partner in accordance with the provisions of this Article IX.

 

(d) No Partnership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IX. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article IX shall be null and void.

 

Section 9.6. Redemption of Partnership Interest. Except as provided in the
Exchange Rights Agreement, the Partnership shall not redeem, repurchase or
otherwise acquire Partnership Interests from the Partners, except (i) for
redemptions of Partnership Interests pro rata based on the Partners’ Percentage
Interests, (ii) for redemptions of Partnership Interests as provided in Article
XV, and (iii) with the Consent of the Limited Partners.

 



--------------------------------------------------------------------------------

Section 9.7. Certain Consent Rights. Notwithstanding any other provision of this
Agreement to the contrary, (A) the General Partner shall have the right to enter
into, effect and/or consummate, and, (B) the Limited Partners, as such, shall
not have the right to approve, consent or vote with respect to: (x) any merger,
consolidation, combination, sale of all or substantially all of the assets or
stock of the General Partner, the sale of all of the General Partner’s interest
in the Partnership or any similar transaction, which, in the case of this clause
(x), if and only to the extent required by applicable law, has been approved by
the stockholders of the General Partner, or (y) any merger, consolidation,
combination, sale of all or substantially all of the assets of the Partnership
or any similar transaction, which in the case of this clause (y) has been
approved by the stockholders of the General Partner; provided, however, that if
any transaction is determined to be described in both clauses (x) and (y)
immediately above, the imposition of any requirement that the stockholders of
the General Partner approve such transaction shall be governed solely by clause
(x) and not by clause (y).

 

ARTICLE X.

 

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

Section 10.1. No Participation in Management. No Limited Partner, in its
capacity as such, shall take part in the management of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership. Any rights expressly
granted to the Limited Partners in this Agreement shall not be deemed to be
rights relating to the management of the Partnership’s business.

 

Section 10.2. Bankruptcy of a Limited Partner. The Bankruptcy of any Limited
Partner shall not cause such partner to cease to be a Limited Partner.

 

Section 10.3. No Withdrawal. No Limited Partner may withdraw from the
Partnership without the prior written consent of the General Partner, other than
as provided in Article IX of this Agreement; provided that, the foregoing
provisions of this Section 10.3 shall not apply to a withdrawal from the
Partnership upon a Transfer pursuant to Article XII hereof, such withdrawal to
be effective immediately without any requirement for consent thereto by the
General Partner.

 

Section 10.4. Conflicts. The Partners recognize that the Limited Partners and
their Affiliates have or may have other business interests, activities and
investments, some of which may be in conflict or competition with the business
of the Partnership, and that such Persons are entitled to carry on such other
business interests, activities and investments. Notwithstanding any duty
otherwise existing at law or in equity, without limiting the foregoing in
deciding whether to take any actions in such capacity, such Limited Partners and
their Affiliates shall be under no obligation to consider the separate interests
of the Partnership and shall have no fiduciary obligations to the Partnership
and shall not be liable for monetary damages for losses sustained, liabilities
incurred or benefits not derived by the other Partners in connection with such
actions; provided, however, that the Limited Partners shall have the duty to act
in accordance with the implied contractual covenant of good faith and fair
dealing. Notwithstanding any duty otherwise existing at law or in equity, the
Limited Partners and their Affiliates may engage in or possess an interest in
any other business or venture of any kind, independently or with others, on
their own behalf or on behalf of other entities with which they

 



--------------------------------------------------------------------------------

are affiliated or associated, and such persons may engage in any activities,
whether or not competitive with the Partnership, without any obligation to offer
any interest in such activities to the Partnership or to any Partner, and
neither the Partnership nor any Partner shall have any right, by virtue of this
Agreement, in or to such activities, or the income or profits derived therefrom,
and the pursuit of such activities, even if competitive with the business of the
Partnership, shall not be deemed wrongful or improper. Notwithstanding the
foregoing, (i) the provisions of this Section 10.4 shall not negate or impair
any other agreement between one or more of the Limited Partners and the General
Partner, the Partnership, or any of their respective Subsidiaries, and (ii) in
conducting an Outside Business Activity, a Limited Partner will to the best of
its ability and consistent with its fiduciary duty to such Outside Business
Activity, conduct such Outside Business Activity in a commercially reasonable
manner so that on an annual overall basis the Partnership is not discriminated
against.

 

Section 10.5. Provision of Information.

 

(a) Annual and Periodic Reports.

 

(i) Annual Statement. The General Partner shall, as soon as practicable, but in
no event later than 105 days after the close of each fiscal year, cause to be
furnished to each Partner Audited Financial Statements for the Partnership, or
of the General Partner if such statements are prepared solely on a consolidated
basis with the General Partner, for the immediately preceding fiscal year of the
Partnership. In lieu of the foregoing, the General Partner may furnish to each
Partner a copy of the Partnership’s annual report on Form 10-K (or the General
Partner’s annual report on Form 10-K, if the Partnership’s statements are
prepared solely on a consolidated basis with those of the General Partner), if
the Partnership (or the General Partner, as the case may be) is then obligated
to file such report with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.

 

(ii) Quarterly Reports. The General Partner shall, as soon as available and, in
any event, within 45 days after the end of each of the first three fiscal
quarters of the Partnership’s fiscal year, furnish to each Partner the
internally prepared unaudited combined balance sheet of the Partnership and its
combined Subsidiaries as of the end of such quarter and the combined statements
of profit and loss, partners’ capital and cash flow for such quarter and for the
portion of the fiscal year then ending (all in reasonable detail), accompanied
by a certificate of the General Partner or of the chief financial officer of the
Partnership to the effect that, except for the lack of required footnotes, such
balance sheets and statements have been properly prepared in accordance with
GAAP and fairly present the financial condition of the Partnership and its
combined Subsidiaries as of the date thereof and the results of their operations
for the period covered thereby, subject only to normal year-end audit
adjustments. In lieu of the foregoing, the General Partner may furnish to each
Partner a copy of the Partnership’s quarterly report on Form 10-Q (or the
General Partner’s quarterly report on Form 10-Q, if the Partnership’s statements
are prepared solely on a consolidated basis with those of the General Partner),
if the Partnership (or the General Partner, as the case may

 



--------------------------------------------------------------------------------

be) is then obligated to file such report with the SEC pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended.

 

(b) In addition to other rights provided by this Agreement or by the Act, each
Limited Partner shall have the right, for a purpose reasonably related to such
Limited Partner’s interest as a limited partner in the Partnership (the
interests of a lender to such Limited Partner having a Permitted Limited
Partnership Interest Lien on its Partnership Interests being so related), upon
written demand with a statement of the purpose of such demand:

 

(i) to obtain a copy of the most recent annual and quarterly reports and current
reports on Form 8-K filed with the SEC by the General Partner pursuant to the
Securities Exchange Act of 1934, as amended;

 

(ii) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each fiscal year of the Partnership;

 

(iii) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

(iv) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

 

(v) such other information regarding the business, affairs and condition,
financial or otherwise, of the Partnership and its Subsidiaries as such Partner
may reasonably request.

 

(c) Notwithstanding any other provision of this Section 10.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that the Partnership is required by law or by
agreements with an unaffiliated third party to keep confidential.

 

Section 10.6. Limited Partner Representative. The Initial Limited Partner is
hereby appointed as the “Limited Partner Representative.” A Majority-in-Interest
of the Limited Partners shall have the right, at any time, within their sole
discretion, to replace the Limited Partner Representative, or to appoint a
temporary substitute to act for a Limited Partner Representative unable to act.
Any appointment of a Limited Partner Representative made hereunder shall remain
effective until rescinded in a writing delivered to the General Partner via
certified mail, registered overnight express mail or telecopy, and the General
Partner shall have the right and authority to rely (and shall be fully protected
in so doing) on the actions taken and directions given by such Limited Partner
Representative, without any further evidence of their authority or further
action by the Limited Partners. The General Partner shall send copies of all
notices received by it pursuant to Section 5.6 to each Limited Partner
requesting the same.

 



--------------------------------------------------------------------------------

Section 10.7. Power of Attorney.

 

(a) Each Limited Partner constitutes and appoints the General Partner, any
Liquidating Trustee and authorized officers and attorneys-in-fact of each, and
each of those acting singly, in each case with full power of substitution, as
its true and lawful agent and attorney-in-fact, with full power and authority in
its name, place and stead to: execute, swear to, acknowledge, deliver, file and
record in the appropriate public offices (i) all certificates, documents and
other instruments (including, without limitation, this Agreement and the
Certificate and all amendments or restatements thereof) that the General Partner
or the Liquidating Trustee deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (ii) all instruments that the
General Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(iii) all conveyances and other instruments or documents that the General
Partner deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; and (iv) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to the provisions of this Agreement or the Capital
Contribution of any Partner.

 

(b) The foregoing power of attorney is irrevocable and a power coupled with an
interest, in recognition of the fact that each of the Partners will be relying
upon the power of the General Partner to act as contemplated by this Agreement
in any filing or other action by it on behalf of the Partnership, and it shall
survive the death or incompetency of a Limited Partner to the effect and extent
permitted by law, subsequent incapacity of any Limited Partner and the transfer
of all or any portion of such Limited Partner’s Partnership Interests and shall
extend to such Limited Partner’s heirs, successors, assigns and personal
representatives.

 

(c) Nothing contained in this Section 10.7 shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
hereof.

 

ARTICLE XI.

 

INDEMNIFICATION; EXCULPATION

 

Section 11.1. Indemnification.

 

(a) To the fullest extent permitted by law, the Partnership shall and does
hereby indemnify an Indemnitee from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including reasonable legal
fees and expenses), judgments, fines, settlements, and other amounts arising
from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any

 



--------------------------------------------------------------------------------

Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and was
committed with fraud, gross negligence, willful misconduct or in breach of the
General Partner’s fiduciary duties to the Limited Partners; (ii) the Indemnitee
actually received an improper personal benefit in money, property or services;
or (iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement shall not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 11.1(a). Any indemnification pursuant to this Section 11.1 shall be made
only out of the assets of the Partnership and no Partner shall have any personal
liability therefor.

 

(b) Reasonable expenses incurred by an Indemnitee may be paid or reimbursed by
the Partnership in advance of the final disposition of the proceeding upon
receipt by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership, as authorized in this Section 11.1, has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount paid or reimbursed if it shall ultimately be determined that such
standard of conduct has not been met.

 

(c) The indemnification provided by this Section 11.1 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law or otherwise, and shall continue as to an Indemnitee who has
ceased to serve in such capacity.

 

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees, against any liability that may be asserted against or expenses that
may be incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(e) For purposes of this Section 11.1, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 11.1; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

 

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 11.1 solely because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies.

 



--------------------------------------------------------------------------------

(g) The provisions of this Section 11.1 are for the benefit of the Indemnitees,
their heirs, successors, assigns, personal representatives and administrators,
and shall not be deemed to create any rights for the benefit of any other
Persons.

 

Section 11.2. Indemnification Procedures.

 

(a) If a claim for indemnification is asserted against the Partnership under
Article XI, the Partnership shall have the right, at its own expense, (i)
subject to the Partnership’s obligations to pay all amounts under Section
11.1(a) to participate in the defense of any Action which resulted in the claim
for indemnification or (ii) to assume at any time the defense of any Action
which resulted in the claim for indemnification. Such assumption of the defense
by the Partnership shall be an admission that the Action is a proper subject of
indemnification pursuant to this Article XI. The Indemnitee at any time may
elect to participate in (but not conduct or control) such defense at its
expense, and the Partnership shall not be responsible for the Indemnitee’s costs
of participation (including attorneys, accountants and in-house counsel fees).
In either event, the parties shall cooperate in the defense of such Action. The
Partnership in the defense of any Action shall not, except with the consent of
the Indemnitee claiming indemnification under Article XI, cause to be entered
any judgment or enter into any settlement which provides for the release of the
Partnership or any other Partner but does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnitee of a release
equivalent to that provided to the Partnership or any other Partner.

 

(b) The Indemnitee claiming indemnification under Article XI may, at any time
upon written notice to the Partnership, elect to conduct or control its own
defense in such Action (as opposed to merely participating in the defense with
counsel for the Partnership), but in such event, provided that the Partnership
has theretofore undertaken the defense of the Indemnitee pursuant to Section
11.2(a) and subject to Section 11.2(c), such Indemnitee shall cease to have the
indemnification rights under Article XI, and the Partnership shall no longer be
obligated to continue the defense of the Limited Partner, with respect to such
Action.

 

(c) If the Partnership has assumed the defense of any Action under clause (ii)
of the first sentence of Section 11.2(a), and if at any time there exists a
conflict of interest in defending both the Partnership and the Indemnitee, as
determined in the reasonable judgment of counsel to the Indemnitee, the
Indemnitee shall so notify the Partnership and the Indemnitee may, upon written
notice to the Partnership delivered promptly thereafter, elect to defend itself
in such Action with counsel selected by the Indemnitee, but reasonably
acceptable to the Partnership, at the expense of the Partnership. Following the
assumption of defense by an Indemnitee under this Section 11.2(c), an Indemnitee
may not enter into any settlement without the prior written consent of the
Partnership, which consent shall not be unreasonably withheld.

 

Section 11.3. Exculpation. No officer, employee or agent of the Partnership
shall have any liability to the Partnership or any Partner for monetary damages
for any action taken, or any failure to take any action, in such capacity,
except liability for (a) any improper financial benefit received by such Person;
(b) an intentional infliction of harm on the Partnership or any Partner;

 



--------------------------------------------------------------------------------

(c) acts or omissions not in good faith or which involve intentional misconduct;
and (d) any knowing violation of law.

 

Section 11.4. No Liability of Directors and Others. Notwithstanding anything to
the contrary contained herein, no recourse shall be had by the Partnership or
any Partner against any director, shareholder, officer, employee, agent or
attorney of the General Partner for any act or omission of the General Partner
or any obligation or liability of the General Partner under this Agreement, and
none of the foregoing shall have any personal liability for or with respect to
any of the foregoing; provided that, the foregoing shall not relieve any officer
or director of the General Partner of any liability in his capacity as such.

 

ARTICLE XII.

 

RIGHTS UNDER THE EXCHANGE RIGHTS AGREEMENT

 

TER, the Partnership, the Initial Limited Partner and TCI have entered into the
Exchange Rights Agreement, substantially in the form of Exhibit A to this
Agreement.

 

Section 12.1. Transfer Pursuant to Exchange Rights Agreement. Notwithstanding
anything to the contrary contained in this Agreement, the Partners hereby
consent to the Transfer of Partnership Interests pursuant to the terms of such
Exchange Rights Agreement, without compliance with any of the other provisions
of this Agreement.

 

Section 12.2. Subject to the Exchange Rights Agreement. The Initial Limited
Partner, TCI and all their respective subsequent transferees shall be entitled
to the benefits of, and subject to the burdens of, the Exchange Rights
Agreement, including, but not limited to, the Rights, including the “Conversion
Right” of TER to require any such transferee (other than the Initial Limited
Partner and his Permitted Holders) to exchange its Partnership Interests for
shares of Common Stock, and the rights to repurchase or to exchange Class B
Units for shares of Common Stock, on the terms and subject to the conditions set
forth therein.

 

ARTICLE XIII.

 

AMENDMENT OF PARTNERSHIP AGREEMENT, MEETINGS

 

Section 13.1. Amendments.

 

(a) This Agreement may not be amended unless such amendment is approved by the
General Partner, with the consent of a majority of the Special Committee, and by
the Consent of the Limited Partners, except as provided below in this Section
13.1.

 

(b) Notwithstanding Section 13.1(a), the General Partner, with the consent of a
majority of the Special Committee, shall have the power, without the Consent of
the Limited Partners but after five Business Days notice to the Limited
Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 



--------------------------------------------------------------------------------

(i) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner for the benefit of the Limited Partners;

 

(ii) to reflect the admission, substitution, termination or withdrawal of
Partners after the date hereof in accordance with Article IX or XII of this
Agreement; provided that, the General Partner shall not be required to give the
notice referred to in the first paragraph of this subsection (b) in respect of a
transfer of Partnership Interests pursuant to Article XII hereof;

 

(iii) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners, or to cure any ambiguity, correct or
supplement any provision in this Agreement not inconsistent with law or with
other provisions, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement; and

 

(iv) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law. The General Partner will provide notice to
the Limited Partners promptly after any action under this Section 13.1(b) is
taken.

 

(c) Notwithstanding Sections 13.1(a) and (b) hereof, this Agreement shall not be
amended without the prior written consent of each Partner adversely affected if
such amendment would (i) convert a Limited Partner’s interest in the Partnership
into a general partner’s interest, (ii) modify the limited liability of a
Limited Partner, (iii) alter rights of the Partners to receive allocations,
distributions and/or indemnification pursuant to Articles V and/or VI hereof,
(iv) alter or modify the Rights referred to in Article XII except in compliance
with the Exchange Rights Agreement, (v) amend this Section 13.1(c), (vi) alter
such Partner’s rights to transfer its Partnership Interests, or (vii) amend
Section 7.8, Section 7.12, Article XI or Section 13.2(d). Further, no amendment
or modification of this Agreement may directly or indirectly alter any of the
provisions of Section 7.2 or the restrictions on the General Partner’s authority
under Section 7.2 without the prior written consent of each Limited Partner.

 

(d) Notwithstanding Section 13.1(a) hereof, no amendment of Section 7.4 shall be
effective unless appropriate corresponding modifications are made to Article XII
and the Exchange Rights Agreement to preserve the financial terms of the Limited
Partners’ rights thereunder.

 

(e) Any amendment, modification or repeal of Section 7.8 or Article XI or any
provision thereof shall be prospective only and shall not in any way affect the
rights to indemnification and limitations on the General Partner’s liability to
the Partnership and the Limited Partners as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 



--------------------------------------------------------------------------------

Section 13.2. Meetings of the Partners; Notices to Partners.

 

(a) Meetings of the Partners may be called by the General Partner or by any
Limited Partner to act on any matter specified herein or in the Act to be voted
on or consented to by the Partners. The call shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven (7) Business Days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote or Consent of the Limited Partners is permitted or required under this
Agreement, such vote or consent may be given at a meeting of Partners or may be
given in accordance with the procedure prescribed in Section 13.2(b) hereof.
Except as otherwise expressly provided in this Agreement, the consent of holders
of a majority of the Partnership Interests shall control.

 

(b) Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is (i) signed by Partners holding a majority of the Partnership Interests
of the Partners (or such other percentage as is expressly required by this
Agreement) and (ii) in the case of any matter that would otherwise require the
approval of a majority of the Special Committee, such consent is approved by a
majority of the Special Committee. Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of a
majority of the Partnership Interests of the Partners (or such other percentage
as is expressly required by this Agreement). Such consent shall be filed with
the General Partner and copies thereof delivered to all Partners. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.

 

(c) Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it. No such proxy and
no such revocation shall be effective unless a copy thereof has been delivered
to the General Partner.

 

(d) Whenever the Consent of the Limited Partners is required hereunder, the
General Partner shall provide a notice to each Partner who is a Limited Partner
on the date the notice is given setting forth the matter(s) as to which it
proposes to seek such consent at least five (5) Business Days in advance of the
date upon which such consent is sought.

 

ARTICLE XIV.

 

CERTIFICATE OF INTEREST

 

Section 14.1. Form of Certificate of Interest. The interest of each Partner in
the Partnership shall be evidenced by one or more Certificates of Interest (each
a “Certificate of Interest”). A certificate transfer ledger (the “Certificate
Transfer Ledger”) recording the issue

 



--------------------------------------------------------------------------------

and transfer of Certificates of Interest in the Partnership shall be maintained
at the principal office of the Partnership. Each such Certificate of Interest
shall be serially numbered and shall be issued by the General Partner to the
lawful holder of an interest in the Partnership, upon payment of the full amount
of the Capital Contributions then due with respect to the Partnership Interest
represented by such Certificate of Interest. All Certificates of Interest shall
be executed in the name of the Partnership by the General Partner. Each
Certificate of Interest shall state on its face the name of the registered
holder thereof, the number of Class A Units and/or Class B Units which it
represents, and shall bear, on both sides thereof, a statement of the
restrictions imposed by Section 105 of the Casino Control Act. Effective on the
date hereof, the General Partner, TCI 2 Holdings, the Initial Limited Partner
and TCI shall tender their respective Certificates of Interest (which shall be
canceled) for new Certificates of Interest evidencing, as of the date hereof,
their respective interests in the Partnership.

 

Section 14.2. Transfers of Certificates of Interest. Certificates of Interest in
the Partnership may be transferred by the lawful holders thereof only in
connection with the Transfer of all or part of the interest of such holder in
the Partnership, and only in accordance with the provisions of this Agreement.
All such transfers shall be effected by duly executed and acknowledged
instruments of assignment, each of which shall be duly recorded on the
Certificate Transfer Ledger. No effect shall be given to any purported
assignment of a Certificate of Interest, or Transfer of the interest in the
Partnership evidenced thereby, unless such assignment and Transfer shall be in
compliance with the terms and provisions of this Agreement, and any attempted
assignment or Transfer in contravention hereof shall be ineffectual.

 

Section 14.3. Lost, Stolen, Destroyed or Mutilated Certificates of Interest. In
the event that a Certificate of Interest shall be lost, stolen, destroyed or
mutilated, the Partnership may cause a replacement Certificate of Interest to be
issued upon such terms and conditions as shall be fixed by the General Partner,
including, without limitation, provision for indemnity and the posting of a bond
or other adequate security as security therefor. No replacement Certificate of
Interest shall be issued to any Person unless such Person has surrendered the
Certificate of Interest to be replaced, or has complied with the terms of this
Section 14.3.

 

Section 14.4. Inspection of Certificate Transfer Ledger. The Certificate
Transfer Ledger containing the names and addresses of all Partners and the
interest of each Partner in the Partnership shall be open to the inspection of
the Partners at the principal office of the Partnership during usual business
hours upon request of any Partner. Such Certificate Transfer Ledger shall, in
addition, be available for inspection by the CCC and the Division of Gaming
Enforcement of the State of New Jersey and each of their respective authorized
agents at all reasonable times without notice.

 



--------------------------------------------------------------------------------

ARTICLE XV.

 

REGULATORY REQUIREMENTS

 

Section 15.1. Applicable Regulatory Authority and CCC Regulation.
Notwithstanding anything to the contrary in this Agreement:

 

(a) This Agreement will be deemed to include all provisions required by the
Casino Control Act, the Indiana Riverboat Act, and the NGCA and the Indian
Gaming Regulatory Act and to the extent that anything contained in this
Agreement is inconsistent with such acts, the provisions of such acts shall
govern. All provisions of the Casino Control Act, the Indiana Riverboat Act, the
NGCA and the Indian Gaming Regulatory Act to the extent required by law to be
included in this Agreement, are incorporated herein by reference as if fully
restated in this Agreement.

 

(b) If the continued holding of a Partnership Interest by any Partner will
disqualify the Partnership to continue as the owner and operator of a casino
licensed in the State of New Jersey under the provisions of the Casino Control
Act, such Partner shall enter into such escrow, trust or similar arrangement as
may be required by the CCC under the circumstances. It is the intent of this
Section 15.1 to set forth procedures to permit the Partnership to continue, on
an uninterrupted basis, as the owner and operator of a casino licensed under the
provisions of the Casino Control Act.

 

(c) All transfers (as defined by the Casino Control Act and the governing laws,
statutes rules and regulations of any Applicable Regulatory Authority) of
securities (as defined by the Casino Control Act and the governing laws,
statutes rules and regulations of any Applicable Regulatory Authority), shares
and other interests in the Partnership shall be subject to the right of prior
approval by the Applicable Regulatory Authority; and (b) the Partnership shall
have the absolute right to repurchase in accordance with Section 15.3, any
security, share or other interest in the Partnership in the event that the
Applicable Regulatory Authority disapproves a transfer in accordance with the
provisions of the Casino Control Act.

 

(d) Each Partner hereby agrees to cooperate reasonably and promptly with the
others in obtaining any and all licenses, permits or approvals required by any
Applicable Regulatory Authority or deemed expedient by the Partners.

 

Section 15.2. Additional Applicable Regulatory Authority Regulation. No Person
may become the Beneficial Owner of five percent (5%) or more of any class or
series of Partnership Interests unless such Person agrees in writing to: (i)
provide to the Applicable Regulatory Authorities information regarding such
Person, including without limitation thereto, information regarding other
gaming-related activities of such Person and financial statements, in such form,
and with such updates, as may be required by the Applicable Regulatory
Authorities; (ii) respond to written or oral questions that may be propounded by
the Applicable Regulatory Authorities and (iii) consent to the performance of
any background investigation that may be required by the IGC, including without
limitation thereto, an investigation of any criminal record of such Person.

 



--------------------------------------------------------------------------------

Section 15.3. Disqualified Holders. Notwithstanding any other provision of this
Agreement, Partnership Interests held by a Disqualified Holder (or in the case
of a Disqualified Holder of securities of the General Partner, the corresponding
Partnership Interest of the General Partner) shall be subject to redemption at
any time by the Partnership by action of the General Partner, pursuant to this
Section 15.3 as follows:

 

(a) the redemption price of the Partnership Interest to be redeemed pursuant to
this Section 15.3 shall be equal to the Fair Market Value of such Partnership
Interest or such other redemption price as required by pertinent state or
federal law pursuant to which the redemption is required;

 

(b) the redemption price of such shares may be paid in cash, Redemption
Securities or any combination thereof; provided, however, in the case of a
redemption mandated by the CCC, the redemption price shall be paid in cash;

 

(c) if less than all the Partnership Interests held by Disqualified Holders are
to be redeemed, the Partnership Interest to be redeemed shall be selected in
such manner as shall be determined by the General Partner, which may include
selection first of the most recently purchased portion thereof, selection by
lot, or selection in any other manner determined by the General Partner;

 

(d) at least thirty (30) days’ written notice of the Redemption Date shall be
given to the record holders of the Partnership Interest selected to be redeemed
(unless waived in writing by any such holder); provided, however, that the
Redemption Date shall be deemed to be the date on which written notice shall be
given to record holders if the cash or Redemption Securities necessary to effect
the redemption shall have been deposited in trust for the benefit of such record
holders and subject to immediate withdrawal by them upon surrender of the
Certificates of Interests for their Partnership Interests to be redeemed;

 

(e) from and after the Redemption Date or such earlier date as mandated by
pertinent state or federal law, any and all rights of whatever nature, which may
be held by the Beneficial Owners of Partnership Interests selected for
redemption (including without limitation any rights to vote or participate in
distribution) shall cease and terminate and they shall thenceforth be entitled
only to receive the cash or Redemption Securities payable upon redemption; and

 

(f) such other terms and conditions as the General Partner shall determine.

 

ARTICLE XVI.

 

GENERAL PROVISIONS

 

Section 16.1. Notices. All notices, offers or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and may be
personally served or sent by United States mail and shall be deemed to have been
given when delivered in person or by courier service or messenger, or three (3)
Business Days after deposit in United States mail, registered or certified,
postage prepaid, and properly addressed, by or to the appropriate party.

 



--------------------------------------------------------------------------------

For purposes of this Section 16.1, the addresses of the parties hereto shall be
as set forth below their name on the signature page hereof. The address of any
party hereto may be changed by a notice in writing given in accordance with the
provisions hereof.

 

Section 16.2. Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Delaware,
notwithstanding any conflict-of-laws doctrines of such state or other
jurisdiction to the contrary.

 

Section 16.3. No Third Party Beneficiaries. No creditor or other third party
shall have the right to enforce any right or obligation of any Partner to make
Capital Contributions or to pursue any other right or remedy hereunder or at law
or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns. None of the rights
or obligations of the Partners herein set forth to make Capital Contributions to
the Partnership shall be deemed an asset of the Partnership for any purpose by
any creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or of any
of the Partners.

 

Section 16.4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

Section 16.5. Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

Section 16.6. Entire Agreement. This Agreement (together with the Exhibit and
Schedules hereto) contains the entire understanding among the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing.

 

Section 16.7. Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.

 

Section 16.8. Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.

 



--------------------------------------------------------------------------------

Section 16.9. Number of Days. In computing the number of days (other than
Business Days) for purposes of this Agreement, all days shall be counted,
including Saturdays, Sundays and holidays; provided, however, that if the final
day of any time period falls on a date which is not a Business Day, then the
final day shall be deemed to be the next Business Day.

 

Section 16.10. Partners Not Agents. Nothing contained herein shall be construed
to constitute any Partner the agent of another Partner, except as specifically
provided herein, or in any manner to limit the Limited Partners in the carrying
on of their own respective businesses or activities.

 

Section 16.11. Assurances. Each of the Partners shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
reasonably required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the terms hereof.

 

Section 16.12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns, including any pledgee
upon the foreclosure of any pledge of a Partner’s Partnership Interest in the
Partnership.

 

Section 16.13. Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed on their behalf as of the date first above
written.

 

GENERAL PARTNER: TRUMP ENTERTAINMENT RESORTS, INC. By:   /s/    JOHN P.
BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

LIMITED PARTNERS: (Addresses are as set forth on Schedule I): DONALD J. TRUMP
/s/    DONALD J. TRUMP         Donald J. Trump

 



--------------------------------------------------------------------------------

TRUMP CASINOS, INC. By:   /s/    DONALD J. TRUMP        

Name:

  Donald J. Trump

Title:

  President

 

TCI 2 HOLDINGS, LLC By:  

TRUMP ENTERTAINMENT RESORTS,

INC., its sole member

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

TRUMP ENTERTAINMENT RESORTS, INC. By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

CAPITAL ACCOUNT BALANCES*, UNITS AND PERCENTAGE INTEREST AT EFFECTIVE DATE

 

     Class A Units


--------------------------------------------------------------------------------

    Class B Units


--------------------------------------------------------------------------------

    Aggregate
Capital
Account


--------------------------------------------------------------------------------

   Aggregate
Percentage
Interest


--------------------------------------------------------------------------------

 

Partner

--------------------------------------------------------------------------------

   Class A
sub-Capital
Account


--------------------------------------------------------------------------------

  

No. of

Units

--------------------------------------------------------------------------------

   Class A
Percentage
Interest


--------------------------------------------------------------------------------

    Class B
sub-Capital
Account


--------------------------------------------------------------------------------

   No. of
Units


--------------------------------------------------------------------------------

   Class B
Percentage
Interest


--------------------------------------------------------------------------------

      

Trump Entertainment Resorts, Inc.
general partner and limited partner
725 Fifth Avenue
New York, NY 10022

   $445,425,208    30,508,059    86.34301 %   $0    0    0 %   $445,425,208   
76.48678 %

Donald J. Trump
limited partner
721 Fifth Avenue
New York, NY 10022

   $65,432,259    4,821,880    13.64674 %   $0    4,554,197    100 %  
$65,432,259    23.50615 %

Trump Casinos, Inc.
limited partner
1000 Boardwalk at Virginia Avenue
Atlantic City, NJ 08401

   $25,037    1,407    0.00398 %   $0    0    0 %   $25,037    0.00353 %

TCI 2 Holdings, LLC
limited partner
725 Fifth Avenue
New York, NY 10022

   $39,348    2,212    0.00626 %   $0    0    0 %   $39,348    0.00556 %

 

Dated: May 20, 2005

 

* Estimated based on an assumed value, as of the Effective Date, of $14.60 per
share of Common Stock

 



--------------------------------------------------------------------------------

 

SCHEDULE II

 

CAPITAL CONTRIBUTIONS PRIOR TO APRIL 17, 1996

 

Partner

--------------------------------------------------------------------------------

   Contribution


--------------------------------------------------------------------------------

   Percentage Interest


--------------------------------------------------------------------------------

 

Trump Entertainment Resorts, Inc.
general partner

   $ 140,933,338    60.15936 %

Donald J. Trump
limited partner

   $ 93,333,333    39.84064 %

 

Dated: May 20, 2005

 



--------------------------------------------------------------------------------

 

SCHEDULE III

 

CAPITAL CONTRIBUTIONS IN CONNECTION WITH THE

TAJ MAHAL MERGER TRANSACTION

 

Partner

--------------------------------------------------------------------------------

   Contribution


--------------------------------------------------------------------------------

Trump Entertainment Resorts, Inc.

   $ 375,068,151.00

Donald J. Trump

   $ 4,392.62

Trump Casinos, Inc.

   $ 43,921,854.66

Trump Entertainment Resorts, Inc.,
successor to THCR/LP Corporation

   $ 40,499,609.57

 

Dated: May 20, 2005

 



--------------------------------------------------------------------------------

 

SCHEDULE IV

 

CAPITAL CONTRIBUTIONS IN CONNECTION WITH THE

MARINA ACQUISITION*

 

Partner

--------------------------------------------------------------------------------

   Contribution


--------------------------------------------------------------------------------

Donald J. Trump

   $ 108,793,500.00

Trump Casinos II, Inc.

   $ 66,337,500.00

 

* Capital contributions are based on a Common Stock market value of $30.00 per
share, the value ascribed to the Common Stock pursuant to the terms of the
Marina Acquisition Agreement.

 

Dated: May 20, 2005

 



--------------------------------------------------------------------------------

 

SCHEDULE V

 

CAPITAL CONTRIBUTIONS AND UNITS ISSUED IN CONNECTION WITH THE

RESTRUCTURING*

 

Partner

--------------------------------------------------------------------------------

   Contribution


--------------------------------------------------------------------------------

   Class A
Units


--------------------------------------------------------------------------------

   Class B
Units


--------------------------------------------------------------------------------

Trump Entertainment Resorts, Inc.
general partner and limited partner

   $ 444,995,648    30,508,059    0

Donald J. Trump
limited partner

   $ 65,249,068    4,811,580    4,554,197

Trump Casinos, Inc.
limited partner

   $ 0    0    0

TCI 2 Holdings, LLC
limited partner

   $ 0    0    0

 

* Estimated capital contributions are based on an assumed value, as of the
Effective Date, of $14.60 per share of Common Stock

 



--------------------------------------------------------------------------------

 

SCHEDULE VI

 

NEW NOTES

 

See Exhibit 10.2 to this Current Report on Form 8-K

 

Dated: May 20, 2005

 